Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/23/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendments
This communication is considered fully responsive to the amendment filed on 01/10/2022. Claims 1, 3, 4, 6, 16, 21, 24, 26, 29, 37, 44, 47, 50, 58, 65, and 68 are amended have been amended. No new claim was added and no claim was canceled. Claims 1-69 are pending.
Response to Arguments
The applicants’ arguments, filed on 07/14/2022, with respect to “High efficiency transport mode support” have been considered but are moot. The herein cited features(s) are newly added to previously rejected claims, and the applicant’s arguments are drawn to the newly added features, which have been addressed in instant Office action with newly identified/applied prior art (see details below), thus rendering respective argument moot.
Previously used reference of Baldemair et al. (US 20180302906) is replaced with Xiao et al. (US 20120003941).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 11, 12, 17-30, 34, 35, 38, 40-51, 55, 56, 59, 61-69 are rejected under 35 U.S.C. 103 as being unpatentable over Ouchi et al. (US 20200296673, henceforth “Ouchi”) and in view of Xiao et al. (US 20120003941, henceforth “Xiao”) and further in view of Piipponen et al. (US 11178615 B2, henceforth “Piipponen”).
Examiner’s note: in what follows, references are drawn to Ouchi unless otherwise mentioned.
Regarding claim 1, Ouchi teaches a method for wireless communication at a user equipment (UE) (A method according to an aspect of the present invention includes the steps of: configuring a subcarrier spacing of a physical channel, based on a first parameter; and performing an uplink transmission by using the physical channel; and in a case that transmissions on a first physical channel configured with a first subcarrier spacing and a second physical channel configured with a second subcarrier spacing occur in one serving cell, and that the second subcarrier spacing is wider than the first subcarrier spacing, allocating a transmit power on a priority basis to the second physical channel, see [0010].), the method comprising:
transmitting an indication of a capability of the UE to operate according to both a first transmission efficiency operating mode and a second transmission efficiency operating mode, the first transmission efficiency operating mode associated with (The terminal apparatus supports multiple types of subcarrier spacings… the terminal apparatus transmits capability information indicating the supported subcarrier spacings to the base station apparatus…, the maximum output power value of each uplink signal/uplink physical channel may be determined based on at least the operating band, the subcarrier spacing, and/or the network signalling value corresponding to the subcarrier spacing, see [0232]. To be more specific, in the present embodiment, in a case that the terminal apparatus supports the communication using the physical channel based on a first subcarrier spacing and a second subcarrier spacing. The terminal apparatus transmits the capability information indicating the supported operating band and the supported subcarrier spacing to the base station apparatus, see [0233]. When the subcarrier spacing or the CP length are configured to prescribed values, the terminal apparatus computes the maximum output power which is configurable by the terminal apparatus, based on the A-MPR corresponding to the subcarrier spacing, see [0243]. Examiner interpreted the operating at the first subcarrier spacing and a second subcarrier spacing correspond to the first transmission efficiency operating mode and the second transmission efficiency operating mode. The missing/crossed out limitations will be discussed in view of Piipponen.), 
wherein the second transmission efficiency operating mode is associated with emissions that (A terminal apparatus according to an aspect of the present invention includes a higher layer processing unit configured to configure a subcarrier spacing of a physical channel, based on a first parameter…transmissions on a first physical channel configured with a first subcarrier spacing and a second physical channel configured with a second subcarrier spacing occur in one serving cell, and that the second subcarrier spacing is wider than the first subcarrier spacing, the transmission unit allocates a transmit power on a priority basis to the second physical channel, see [0455]. The missing/crossed out limitations will be discussed in view of Piipponen.); 
 (The base station apparatus configures the frequency (carrier frequency) and subcarrier spacing for the operating band which is used by the terminal apparatus, based on the received capability information and the operating band supported by the terminal apparatus. Here, in a case that the operating band is associated with the subcarrier spacing, only the carrier frequency may be configured. The terminal apparatus corrects the maximum output power value for each uplink signal/uplink physical channel, based on the configured information and/or parameter, see [0233]. The missing/crossed out limitations will be discussed in view of Xiao.); and 
transmitting a signal according to the first transmission efficiency operating mode or the second transmission efficiency operating mode based at least in part  (The terminal apparatus determines the MPR and A-MPR used to configure the uplink transmit power, based on the configured information. At that time, both the A-MPR for the operating band and the A-MPR corresponding to the subcarrier spacing may be determined, or the A-MPR for the subcarrier spacing corresponding to the operating band or configurable in the operating band may be determined, [0232]. The terminal apparatus supports the communication using the physical channel based on a first subcarrier spacing and a second subcarrier spacing… The terminal apparatus corrects the maximum output power value for each uplink signal/uplink physical channel, based on the configured information and/or parameter, see [0233]. The steps of configuring a subcarrier spacing of a physical channel, based on a first parameter, and performing an uplink transmission by using the physical channel, and in a case that transmissions on a first physical channel configured with a first subcarrier spacing and a second physical channel configured with a second subcarrier spacing occur in one serving cell…, see [0459].  The missing/crossed out limitations will be discussed in view of Xiao.).
As noted above, Ouchi is silent about the aforementioned missing/crossed limitations of: (1) transmitting an indication of a capability of the UE to operate according to both a first transmission efficiency operating mode and a second transmission efficiency operating mode, the first transmission efficiency operating mode associated with a first power amplification operation and the second transmission efficiency operating mode associated with a second power amplification operation, (2) the second transmission efficiency operating mode is associated with emissions that are relaxed relative to the first transmission efficiency operating mode, (3) receiving, based at least in part on the indication of the capability of the UE, a message indicating the first transmission efficiency operating mode or the second transmission efficiency operating mode, (4) transmitting a signal according to the first transmission efficiency operating mode or the second transmission efficiency operating mode based at least in part on the message and the capability of the UE to operate according to both the first transmission efficiency operating mode and the second transmission efficiency operating mode.
However, Piipponen in analogous art, discloses the missing/crossed limitations comprising: (1) transmitting an indication of a capability of the UE to operate according to both a first transmission efficiency operating mode and a second transmission efficiency operating mode, the first transmission efficiency operating mode associated with a first power amplification operation and the second transmission efficiency operating mode associated with a second power amplification operation (FIG. 3, phase 302 comprises determining, by a device, whether a first set of minimum radio frequency performance requirements or a second set of minimum radio frequency performance requirements can be applied for uplink transmissions in a given radio technology. Phase 306 comprises applying, for an uplink transmission, the first set or the second set of minimum radio frequency performance requirements. In this way uplink transmissions of the device can be performed using different radio frequency performance requirements. In an example, the device may determine one or more transmission parameters such that the MRFPR may be met. The transmission parameters may comprise for example transmit power of the device, see column [7] lines 65-67] – column [8] lines [1-10]. In an embodiment, waveforms applied to a first and a second set of minimum radio frequency performance are different. The waveforms applied to the sets may have different transmit power distributions. The power distributions may be characterized by one or more from a Peak-to-Average Power Ratio (PAPR) and an average transmit power, column [13] lines [9-15].),  (2) the second transmission efficiency operating mode is associated with emissions that are relaxed relative to the first transmission efficiency operating mode (In an embodiment, conditions for applying relaxed radio frequency performance requirements such as requirements for error vector magnitude and/or in-band emissions may be pre-defined, see column [5] lines [29-36]. In an embodiment the first set of radio frequency performance requirements comprises regular performance requirements, and the second set of radio frequency performance requirements are relaxed beyond the regular performance requirements, see column [9] lines [38-42]. In an embodiment, the first set of radio frequency performance requirements and the second set of radio frequency performance requirements comprise minimum requirements specified for at least one of an error vector magnitude and in-band emissions, see column [9] lines [64-67] - column [10] lines [1-5].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Ouchi’s method by adding the teachings of Piipponen in order to make a more effective method by using a base station to determine that uplink transmit power of a user equipment is not increased while fulfilling regular radio frequency uplink transmission performance requirements, so that base station does not increase transmission power of the device, thus improving signal-to-noise ratio of the uplink transmissions from the device. The method enables limiting radio resources in vicinity of radio resources to which relaxed performance requirements are applied, so that negative effects of applying relaxed radio frequency performance requirements on transmissions are prevented to the radio resources,  (Piipponen, column [10] lines [17-29], column [12] lines [42]-[53].).
Xiao in analogous art, discloses the missing/crossed limitations comprising: (3) receiving, based at least in part on the indication of the capability of the UE, a message indicating the first transmission efficiency operating mode or the second transmission efficiency operating mode (FIG. 2, a method for determining a transmission mode. In step 20, Receive capability information reported by a terminal, where the information carries information about a transmission mode matching the terminal. Step 20 may also be performed after step 21, see [0037]-[0038]. As in the first embodiment, the information about a transmission mode matching the terminal may be carried by 1 bit of information, for example, 0 indicates that a wideband transmission mode is suitable for the terminal, while 1 indicates that a narrowband transmission mode is suitable for the terminal, or vice versa. Here, a transmission mode that is suitable for the terminal may indicate a transmission mode in which the power consumption of the terminal is lower, see [0039]. Step 21: Select a transmission mode for the terminal according to a network resource condition; the specific selection method is same as that in the first embodiment, see [0040].), (4) transmitting a signal according to the first transmission efficiency operating mode or the second transmission efficiency operating mode based at least in part on the message and the capability of the UE to operate according to both the first transmission efficiency operating mode and the second transmission efficiency operating mode (Step 22: If a wideband transmission mode is selected for carrying out data transmission, send a transmission mode notification message to the terminal to notify the terminal of the current transmission mode, namely, the wideband transmission mode. The message includes transmission parameters and carrier aggregation information. The transmission parameters may include transmission power, number of PRBs allocated for the terminal, and so on, [0042]. Step 23: If a narrowband transmission mode is selected for the terminal, compare the selected transmission mode with the information carried in the capability information reported by the terminal. If the selected transmission mode matches with the information carried in the capability information reported by the terminal, proceed to step 24; otherwise, proceed to step 26, [0043]. Step 24: Select a narrowband transmission mode for the terminal, [0044]. Step 25: Send a transmission mode notification message to the terminal to notify the terminal of the current transmission mode, namely, the narrowband transmission mode. The message includes transmission parameters. The transmission parameters may include transmission power, number of PRBs allocated for the terminal, and so on, [0045].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Ouchi’s method by adding the teachings of Xiao in order to make a more effective method by selecting  with the low power consumption transmission mode for the terminal, thus the power consumption of the terminal is reduced, (Xiao, [abstract]).
Regarding claim 24, Ouchi teaches an apparatus for wireless communication at a user equipment (UE), comprising:
a memory (A medium (a volatile memory) retains a program for a short period of time, see [0438].), and 
a processor coupled with the memory and configured to (The functional blocks of the terminal apparatus and the base station apparatus may be individually achieved as a chip, or some or all of the functional blocks may be integrated into a chip. The circuit integration technique is not limited to LSI, and may be achieved as a special circuit or a multi-purpose processor, see [0441].):
transmit an indication of a capability of the UE to operate according to both a first transmission efficiency operating mode and a second transmission efficiency operating mode, the first transmission efficiency operating mode associated with (The terminal apparatus supports multiple types of subcarrier spacings… the terminal apparatus transmits capability information indicating the supported subcarrier spacings to the base station apparatus…, the maximum output power value of each uplink signal/uplink physical channel may be determined based on at least the operating band, the subcarrier spacing, and/or the network signalling value corresponding to the subcarrier spacing, see [0232]. To be more specific, in the present embodiment, in a case that the terminal apparatus supports the communication using the physical channel based on a first subcarrier spacing and a second subcarrier spacing. The terminal apparatus transmits the capability information indicating the supported operating band and the supported subcarrier spacing to the base station apparatus, see [0233]. When the subcarrier spacing or the CP length are configured to prescribed values, the terminal apparatus computes the maximum output power which is configurable by the terminal apparatus, based on the A-MPR corresponding to the subcarrier spacing, see [0243]. Examiner interpreted the operating at the first subcarrier spacing and a second subcarrier spacing correspond to the first transmission efficiency operating mode and the second transmission efficiency operating mode. The missing/crossed out limitations will be discussed in view of Piipponen.), 
wherein the second transmission efficiency operating mode is associated with emissions that (A terminal apparatus according to an aspect of the present invention includes a higher layer processing unit configured to configure a subcarrier spacing of a physical channel, based on a first parameter…transmissions on a first physical channel configured with a first subcarrier spacing and a second physical channel configured with a second subcarrier spacing occur in one serving cell, and that the second subcarrier spacing is wider than the first subcarrier spacing, the transmission unit allocates a transmit power on a priority basis to the second physical channel, see [0455]. The missing/crossed out limitations will be discussed in view of Piipponen.); 
 (The base station apparatus configures the frequency (carrier frequency) and subcarrier spacing for the operating band which is used by the terminal apparatus, based on the received capability information and the operating band supported by the terminal apparatus. Here, in a case that the operating band is associated with the subcarrier spacing, only the carrier frequency may be configured. The terminal apparatus corrects the maximum output power value for each uplink signal/uplink physical channel, based on the configured information and/or parameter, see [0233]. The missing/crossed out limitations will be discussed in view of Xiao.); and 
transmit a signal according to the first transmission efficiency operating mode or the second transmission efficiency operating mode based at least in part  (The terminal apparatus determines the MPR and A-MPR used to configure the uplink transmit power, based on the configured information. At that time, both the A-MPR for the operating band and the A-MPR corresponding to the subcarrier spacing may be determined, or the A-MPR for the subcarrier spacing corresponding to the operating band or configurable in the operating band may be determined, [0232]. The terminal apparatus supports the communication using the physical channel based on a first subcarrier spacing and a second subcarrier spacing… The terminal apparatus corrects the maximum output power value for each uplink signal/uplink physical channel, based on the configured information and/or parameter, see [0233]… the steps of configuring a subcarrier spacing of a physical channel, based on a first parameter, and performing an uplink transmission by using the physical channel, and in a case that transmissions on a first physical channel configured with a first subcarrier spacing and a second physical channel configured with a second subcarrier spacing occur in one serving cell…, see [0459].  The missing/crossed out limitations will be discussed in view of Xiao.).
As noted above, Ouchi is silent about the aforementioned missing/crossed limitations of: (1) transmit an indication of a capability of the UE to operate according to both a first transmission efficiency operating mode and a second transmission efficiency operating mode, the first transmission efficiency operating mode associated with a first power amplification operation and the second transmission efficiency operating mode associated with a second power amplification operation, (2) the second transmission efficiency operating mode is associated with emissions that are relaxed relative to the first transmission efficiency operating mode, (3) receive, based at least in part on the indication of the capability of the UE, a message indicating the first transmission efficiency operating mode or the second transmission efficiency operating mode, (4) transmit a signal according to the first transmission efficiency operating mode or the second transmission efficiency operating mode based at least in part on the message and the capability of the UE to operate according to both the first transmission efficiency operating mode and the second transmission efficiency operating mode.
However, Piipponen in analogous art, discloses the missing/crossed limitations comprising: (1) transmit an indication of a capability of the UE to operate according to both a first transmission efficiency operating mode and a second transmission efficiency operating mode, the first transmission efficiency operating mode associated with a first power amplification operation and the second transmission efficiency operating mode associated with a second power amplification operation (FIG. 3, phase 302 comprises determining, by a device, whether a first set of minimum radio frequency performance requirements or a second set of minimum radio frequency performance requirements can be applied for uplink transmissions in a given radio technology. Phase 306 comprises applying, for an uplink transmission, the first set or the second set of minimum radio frequency performance requirements. In this way uplink transmissions of the device can be performed using different radio frequency performance requirements. In an example, the device may determine one or more transmission parameters such that the MRFPR may be met. The transmission parameters may comprise for example transmit power of the device, see column [7] lines 65-67] – column [8] lines [1-10]. In an embodiment, waveforms applied to a first and a second set of minimum radio frequency performance are different. The waveforms applied to the sets may have different transmit power distributions. The power distributions may be characterized by one or more from a Peak-to-Average Power Ratio (PAPR) and an average transmit power, column [13] lines [9-15].),  (2) the second transmission efficiency operating mode is associated with emissions that are relaxed relative to the first transmission efficiency operating mode (In an embodiment, conditions for applying relaxed radio frequency performance requirements such as requirements for error vector magnitude and/or in-band emissions may be pre-defined, see column [5] lines [29-36]. In an embodiment the first set of radio frequency performance requirements comprises regular performance requirements, and the second set of radio frequency performance requirements are relaxed beyond the regular performance requirements, see column [9] lines [38-42]. In an embodiment, the first set of radio frequency performance requirements and the second set of radio frequency performance requirements comprise minimum requirements specified for at least one of an error vector magnitude and in-band emissions, see column [9] lines [64-67] - column [10] lines [1-5].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Ouchi’s method by adding the teachings of Piipponen in order to make a more effective method by using a base station to determine that uplink transmit power of a user equipment is not increased while fulfilling regular radio frequency uplink transmission performance requirements, so that base station does not increase transmission power of the device, thus improving signal-to-noise ratio of the uplink transmissions from the device. The method enables limiting radio resources in vicinity of radio resources to which relaxed performance requirements are applied, so that negative effects of applying relaxed radio frequency performance requirements on transmissions are prevented to the radio resources,  (Piipponen, column [10] lines [17-29], column [12] lines [42]-[53].).
Xiao in analogous art, discloses the missing/crossed limitations comprising: (3) receive, based at least in part on the indication of the capability of the UE, a message indicating the first transmission efficiency operating mode or the second transmission efficiency operating mode (FIG. 2, a method for determining a transmission mode. In step 20, Receive capability information reported by a terminal, where the information carries information about a transmission mode matching the terminal. Step 20 may also be performed after step 21, see [0037]-[0038]. As in the first embodiment, the information about a transmission mode matching the terminal may be carried by 1 bit of information, for example, 0 indicates that a wideband transmission mode is suitable for the terminal, while 1 indicates that a narrowband transmission mode is suitable for the terminal, or vice versa. Here, a transmission mode that is suitable for the terminal may indicate a transmission mode in which the power consumption of the terminal is lower, see [0039]. Step 21: Select a transmission mode for the terminal according to a network resource condition; the specific selection method is same as that in the first embodiment, see [0040].), (4) transmit a signal according to the first transmission efficiency operating mode or the second transmission efficiency operating mode based at least in part on the message and the capability of the UE to operate according to both the first transmission efficiency operating mode and the second transmission efficiency operating mode (Step 22: If a wideband transmission mode is selected for carrying out data transmission, send a transmission mode notification message to the terminal to notify the terminal of the current transmission mode, namely, the wideband transmission mode. The message includes transmission parameters and carrier aggregation information. The transmission parameters may include transmission power, number of PRBs allocated for the terminal, and so on, [0042]. Step 23: If a narrowband transmission mode is selected for the terminal, compare the selected transmission mode with the information carried in the capability information reported by the terminal. If the selected transmission mode matches with the information carried in the capability information reported by the terminal, proceed to step 24; otherwise, proceed to step 26, [0043]. Step 24: Select a narrowband transmission mode for the terminal, [0044]. Step 25: Send a transmission mode notification message to the terminal to notify the terminal of the current transmission mode, namely, the narrowband transmission mode. The message includes transmission parameters. The transmission parameters may include transmission power, number of PRBs allocated for the terminal, and so on, [0045].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Ouchi’s method by adding the teachings of Xiao in order to make a more effective method by selecting  with the low power consumption transmission mode for the terminal, thus the power consumption of the terminal is reduced, (Xiao, [abstract]).
Regarding claim 47, Ouchi teaches an apparatus for wireless communication at a user equipment (UE), comprising:
means for transmitting an indication of a capability of the UE to operate according to both a first transmission efficiency operating mode and a second transmission efficiency operating mode, the first transmission efficiency operating mode associated with (The terminal apparatus supports multiple types of subcarrier spacings… the terminal apparatus transmits capability information indicating the supported subcarrier spacings to the base station apparatus…, the maximum output power value of each uplink signal/uplink physical channel may be determined based on at least the operating band, the subcarrier spacing, and/or the network signalling value corresponding to the subcarrier spacing, see [0232]. To be more specific, in the present embodiment, in a case that the terminal apparatus supports the communication using the physical channel based on a first subcarrier spacing and a second subcarrier spacing. The terminal apparatus transmits the capability information indicating the supported operating band and the supported subcarrier spacing to the base station apparatus, see [0233]. When the subcarrier spacing or the CP length are configured to prescribed values, the terminal apparatus computes the maximum output power which is configurable by the terminal apparatus, based on the A-MPR corresponding to the subcarrier spacing, see [0243]. Examiner interpreted the operating at the first subcarrier spacing and a second subcarrier spacing correspond to the first transmission efficiency operating mode and the second transmission efficiency operating mode. The missing/crossed out limitations will be discussed in view of Piipponen.), 
wherein the second transmission efficiency operating mode is associated with emissions that (A terminal apparatus according to an aspect of the present invention includes a higher layer processing unit configured to configure a subcarrier spacing of a physical channel, based on a first parameter…transmissions on a first physical channel configured with a first subcarrier spacing and a second physical channel configured with a second subcarrier spacing occur in one serving cell, and that the second subcarrier spacing is wider than the first subcarrier spacing, the transmission unit allocates a transmit power on a priority basis to the second physical channel, see [0455]. The missing/crossed out limitations will be discussed in view of Piipponen.); 
 (The base station apparatus configures the frequency (carrier frequency) and subcarrier spacing for the operating band which is used by the terminal apparatus, based on the received capability information and the operating band supported by the terminal apparatus. Here, in a case that the operating band is associated with the subcarrier spacing, only the carrier frequency may be configured. The terminal apparatus corrects the maximum output power value for each uplink signal/uplink physical channel, based on the configured information and/or parameter, see [0233]. The missing/crossed out limitations will be discussed in view of Xiao.); and 
means for transmitting a signal according to the first transmission efficiency operating mode or the second transmission efficiency operating mode based at least in part  (The terminal apparatus determines the MPR and A-MPR used to configure the uplink transmit power, based on the configured information. At that time, both the A-MPR for the operating band and the A-MPR corresponding to the subcarrier spacing may be determined, or the A-MPR for the subcarrier spacing corresponding to the operating band or configurable in the operating band may be determined, [0232]. The terminal apparatus supports the communication using the physical channel based on a first subcarrier spacing and a second subcarrier spacing… The terminal apparatus corrects the maximum output power value for each uplink signal/uplink physical channel, based on the configured information and/or parameter, see [0233]… the steps of configuring a subcarrier spacing of a physical channel, based on a first parameter, and performing an uplink transmission by using the physical channel, and in a case that transmissions on a first physical channel configured with a first subcarrier spacing and a second physical channel configured with a second subcarrier spacing occur in one serving cell…, see [0459].  The missing/crossed out limitations will be discussed in view of Xiao.).
As noted above, Ouchi is silent about the aforementioned missing/crossed limitations of: (1) means for transmitting an indication of a capability of the UE to operate according to both a first transmission efficiency operating mode and a second transmission efficiency operating mode, the first transmission efficiency operating mode associated with a first power amplification operation and the second transmission efficiency operating mode associated with a second power amplification operation, (2) the second transmission efficiency operating mode is associated with emissions that are relaxed relative to the first transmission efficiency operating mode, (3) means for receiving, based at least in part on the indication of the capability of the UE, a message indicating the first transmission efficiency operating mode or the second transmission efficiency operating mode, (4) means for transmitting a signal according to the first transmission efficiency operating mode or the second transmission efficiency operating mode based at least in part on the message and the capability of the UE to operate according to both the first transmission efficiency operating mode and the second transmission efficiency operating mode.
However, Piipponen in analogous art, discloses the missing/crossed limitations comprising: (1) means for transmitting an indication of a capability of the UE to operate according to both a first transmission efficiency operating mode and a second transmission efficiency operating mode, the first transmission efficiency operating mode associated with a first power amplification operation and the second transmission efficiency operating mode associated with a second power amplification operation (FIG. 3, phase 302 comprises determining, by a device, whether a first set of minimum radio frequency performance requirements or a second set of minimum radio frequency performance requirements can be applied for uplink transmissions in a given radio technology. Phase 306 comprises applying, for an uplink transmission, the first set or the second set of minimum radio frequency performance requirements. In this way uplink transmissions of the device can be performed using different radio frequency performance requirements. In an example, the device may determine one or more transmission parameters such that the MRFPR may be met. The transmission parameters may comprise for example transmit power of the device, see column [7] lines 65-67] – column [8] lines [1-10]. In an embodiment, waveforms applied to a first and a second set of minimum radio frequency performance are different. The waveforms applied to the sets may have different transmit power distributions. The power distributions may be characterized by one or more from a Peak-to-Average Power Ratio (PAPR) and an average transmit power, column [13] lines [9-15].),  (2) the second transmission efficiency operating mode is associated with emissions that are relaxed relative to the first transmission efficiency operating mode (In an embodiment, conditions for applying relaxed radio frequency performance requirements such as requirements for error vector magnitude and/or in-band emissions may be pre-defined, see column [5] lines [29-36]. In an embodiment the first set of radio frequency performance requirements comprises regular performance requirements, and the second set of radio frequency performance requirements are relaxed beyond the regular performance requirements, see column [9] lines [38-42]. In an embodiment, the first set of radio frequency performance requirements and the second set of radio frequency performance requirements comprise minimum requirements specified for at least one of an error vector magnitude and in-band emissions, see column [9] lines [64-67] - column [10] lines [1-5].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Ouchi’s method by adding the teachings of Piipponen in order to make a more effective method by using a base station to determine that uplink transmit power of a user equipment is not increased while fulfilling regular radio frequency uplink transmission performance requirements, so that base station does not increase transmission power of the device, thus improving signal-to-noise ratio of the uplink transmissions from the device. The method enables limiting radio resources in vicinity of radio resources to which relaxed performance requirements are applied, so that negative effects of applying relaxed radio frequency performance requirements on transmissions are prevented to the radio resources,  (Piipponen, column [10] lines [17-29], column [12] lines [42]-[53].).
Xiao in analogous art, discloses the missing/crossed limitations comprising: (3) means for receiving, based at least in part on the indication of the capability of the UE, a message indicating the first transmission efficiency operating mode or the second transmission efficiency operating mode (FIG. 2, a method for determining a transmission mode. In step 20, Receive capability information reported by a terminal, where the information carries information about a transmission mode matching the terminal. Step 20 may also be performed after step 21, see [0037]-[0038]. As in the first embodiment, the information about a transmission mode matching the terminal may be carried by 1 bit of information, for example, 0 indicates that a wideband transmission mode is suitable for the terminal, while 1 indicates that a narrowband transmission mode is suitable for the terminal, or vice versa. Here, a transmission mode that is suitable for the terminal may indicate a transmission mode in which the power consumption of the terminal is lower, see [0039]. Step 21: Select a transmission mode for the terminal according to a network resource condition; the specific selection method is same as that in the first embodiment, see [0040].), (4) means for transmitting a signal according to the first transmission efficiency operating mode or the second transmission efficiency operating mode based at least in part on the message and the capability of the UE to operate according to both the first transmission efficiency operating mode and the second transmission efficiency operating mode (Step 22: If a wideband transmission mode is selected for carrying out data transmission, send a transmission mode notification message to the terminal to notify the terminal of the current transmission mode, namely, the wideband transmission mode. The message includes transmission parameters and carrier aggregation information. The transmission parameters may include transmission power, number of PRBs allocated for the terminal, and so on, [0042]. Step 23: If a narrowband transmission mode is selected for the terminal, compare the selected transmission mode with the information carried in the capability information reported by the terminal. If the selected transmission mode matches with the information carried in the capability information reported by the terminal, proceed to step 24; otherwise, proceed to step 26, [0043]. Step 24: Select a narrowband transmission mode for the terminal, [0044]. Step 25: Send a transmission mode notification message to the terminal to notify the terminal of the current transmission mode, namely, the narrowband transmission mode. The message includes transmission parameters. The transmission parameters may include transmission power, number of PRBs allocated for the terminal, and so on, [0045].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Ouchi’s method by adding the teachings of Xiao in order to make a more effective method by selecting  with the low power consumption transmission mode for the terminal, thus the power consumption of the terminal is reduced, (Xiao, [abstract]).
Regarding claim 68, Ouchi teaches a non-transitory computer-readable medium storing code for wireless communication at a user equipment (UE), the code comprising instructions executable by a processor to (A program running on each of the base station apparatus and the terminal apparatus according to one aspect of the present invention may be a program for controlling a Central Processing Unit (CPU) and the like (a program for causing a computer to operate) to enable the functions. The information exchanged between these devices is temporarily stored in a Random Access Memory (RAM) while being processed, see [0435].):
transmit an indication of a capability of the UE to operate according to both a first transmission efficiency operating mode and a second transmission efficiency operating mode, the first transmission efficiency operating mode associated with (The terminal apparatus supports multiple types of subcarrier spacings… the terminal apparatus transmits capability information indicating the supported subcarrier spacings to the base station apparatus…, the maximum output power value of each uplink signal/uplink physical channel may be determined based on at least the operating band, the subcarrier spacing, and/or the network signalling value corresponding to the subcarrier spacing, see [0232]. To be more specific, in the present embodiment, in a case that the terminal apparatus supports the communication using the physical channel based on a first subcarrier spacing and a second subcarrier spacing. The terminal apparatus transmits the capability information indicating the supported operating band and the supported subcarrier spacing to the base station apparatus, see [0233]. When the subcarrier spacing or the CP length are configured to prescribed values, the terminal apparatus computes the maximum output power which is configurable by the terminal apparatus, based on the A-MPR corresponding to the subcarrier spacing, see [0243]. Examiner interpreted the operating at the first subcarrier spacing and a second subcarrier spacing correspond to the first transmission efficiency operating mode and the second transmission efficiency operating mode. The missing/crossed out limitations will be discussed in view of Piipponen.), 
wherein the second transmission efficiency operating mode is associated with emissions that (A terminal apparatus according to an aspect of the present invention includes a higher layer processing unit configured to configure a subcarrier spacing of a physical channel, based on a first parameter…transmissions on a first physical channel configured with a first subcarrier spacing and a second physical channel configured with a second subcarrier spacing occur in one serving cell, and that the second subcarrier spacing is wider than the first subcarrier spacing, the transmission unit allocates a transmit power on a priority basis to the second physical channel, see [0455]. The missing/crossed out limitations will be discussed in view of Piipponen.); 
 (The base station apparatus configures the frequency (carrier frequency) and subcarrier spacing for the operating band which is used by the terminal apparatus, based on the received capability information and the operating band supported by the terminal apparatus. Here, in a case that the operating band is associated with the subcarrier spacing, only the carrier frequency may be configured. The terminal apparatus corrects the maximum output power value for each uplink signal/uplink physical channel, based on the configured information and/or parameter, see [0233]. The missing/crossed out limitations will be discussed in view of Xiao.); and 
transmit a signal according to the first transmission efficiency operating mode or the second transmission efficiency operating mode based at least in part  (The terminal apparatus determines the MPR and A-MPR used to configure the uplink transmit power, based on the configured information. At that time, both the A-MPR for the operating band and the A-MPR corresponding to the subcarrier spacing may be determined, or the A-MPR for the subcarrier spacing corresponding to the operating band or configurable in the operating band may be determined, [0232]. The terminal apparatus supports the communication using the physical channel based on a first subcarrier spacing and a second subcarrier spacing… The terminal apparatus corrects the maximum output power value for each uplink signal/uplink physical channel, based on the configured information and/or parameter, see [0233]… the steps of configuring a subcarrier spacing of a physical channel, based on a first parameter, and performing an uplink transmission by using the physical channel, and in a case that transmissions on a first physical channel configured with a first subcarrier spacing and a second physical channel configured with a second subcarrier spacing occur in one serving cell…, see [0459].  The missing/crossed out limitations will be discussed in view of Xiao.).
As noted above, Ouchi is silent about the aforementioned missing/crossed limitations of: (1) transmit an indication of a capability of the UE to operate according to both a first transmission efficiency operating mode and a second transmission efficiency operating mode, the first transmission efficiency operating mode associated with a first power amplification operation and the second transmission efficiency operating mode associated with a second power amplification operation, (2) the second transmission efficiency operating mode is associated with emissions that are relaxed relative to the first transmission efficiency operating mode, (3) receive, based at least in part on the indication of the capability of the UE, a message indicating the first transmission efficiency operating mode or the second transmission efficiency operating mode, (4) transmit a signal according to the first transmission efficiency operating mode or the second transmission efficiency operating mode based at least in part on the message and the capability of the UE to operate according to both the first transmission efficiency operating mode and the second transmission efficiency operating mode.
However, Piipponen in analogous art, discloses the missing/crossed limitations comprising: (1) transmit an indication of a capability of the UE to operate according to both a first transmission efficiency operating mode and a second transmission efficiency operating mode, the first transmission efficiency operating mode associated with a first power amplification operation and the second transmission efficiency operating mode associated with a second power amplification operation (FIG. 3, phase 302 comprises determining, by a device, whether a first set of minimum radio frequency performance requirements or a second set of minimum radio frequency performance requirements can be applied for uplink transmissions in a given radio technology. Phase 306 comprises applying, for an uplink transmission, the first set or the second set of minimum radio frequency performance requirements. In this way uplink transmissions of the device can be performed using different radio frequency performance requirements. In an example, the device may determine one or more transmission parameters such that the MRFPR may be met. The transmission parameters may comprise for example transmit power of the device, see column [7] lines 65-67] – column [8] lines [1-10]. In an embodiment, waveforms applied to a first and a second set of minimum radio frequency performance are different. The waveforms applied to the sets may have different transmit power distributions. The power distributions may be characterized by one or more from a Peak-to-Average Power Ratio (PAPR) and an average transmit power, column [13] lines [9-15].),  (2) the second transmission efficiency operating mode is associated with emissions that are relaxed relative to the first transmission efficiency operating mode (In an embodiment, conditions for applying relaxed radio frequency performance requirements such as requirements for error vector magnitude and/or in-band emissions may be pre-defined, see column [5] lines [29-36]. In an embodiment the first set of radio frequency performance requirements comprises regular performance requirements, and the second set of radio frequency performance requirements are relaxed beyond the regular performance requirements, see column [9] lines [38-42]. In an embodiment, the first set of radio frequency performance requirements and the second set of radio frequency performance requirements comprise minimum requirements specified for at least one of an error vector magnitude and in-band emissions, see column [9] lines [64-67] - column [10] lines [1-5].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Ouchi’s method by adding the teachings of Piipponen in order to make a more effective method by using a base station to determine that uplink transmit power of a user equipment is not increased while fulfilling regular radio frequency uplink transmission performance requirements, so that base station does not increase transmission power of the device, thus improving signal-to-noise ratio of the uplink transmissions from the device. The method enables limiting radio resources in vicinity of radio resources to which relaxed performance requirements are applied, so that negative effects of applying relaxed radio frequency performance requirements on transmissions are prevented to the radio resources,  (Piipponen, column [10] lines [17-29], column [12] lines [42]-[53].).
Xiao in analogous art, discloses the missing/crossed limitations comprising: (3) receive, based at least in part on the indication of the capability of the UE, a message indicating the first transmission efficiency operating mode or the second transmission efficiency operating mode (FIG. 2, a method for determining a transmission mode. In step 20, Receive capability information reported by a terminal, where the information carries information about a transmission mode matching the terminal. Step 20 may also be performed after step 21, see [0037]-[0038]. As in the first embodiment, the information about a transmission mode matching the terminal may be carried by 1 bit of information, for example, 0 indicates that a wideband transmission mode is suitable for the terminal, while 1 indicates that a narrowband transmission mode is suitable for the terminal, or vice versa. Here, a transmission mode that is suitable for the terminal may indicate a transmission mode in which the power consumption of the terminal is lower, see [0039]. Step 21: Select a transmission mode for the terminal according to a network resource condition; the specific selection method is same as that in the first embodiment, see [0040].), (4) transmit a signal according to the first transmission efficiency operating mode or the second transmission efficiency operating mode based at least in part on the message and the capability of the UE to operate according to both the first transmission efficiency operating mode and the second transmission efficiency operating mode (Step 22: If a wideband transmission mode is selected for carrying out data transmission, send a transmission mode notification message to the terminal to notify the terminal of the current transmission mode, namely, the wideband transmission mode. The message includes transmission parameters and carrier aggregation information. The transmission parameters may include transmission power, number of PRBs allocated for the terminal, and so on, [0042]. Step 23: If a narrowband transmission mode is selected for the terminal, compare the selected transmission mode with the information carried in the capability information reported by the terminal. If the selected transmission mode matches with the information carried in the capability information reported by the terminal, proceed to step 24; otherwise, proceed to step 26, [0043]. Step 24: Select a narrowband transmission mode for the terminal, [0044]. Step 25: Send a transmission mode notification message to the terminal to notify the terminal of the current transmission mode, namely, the narrowband transmission mode. The message includes transmission parameters. The transmission parameters may include transmission power, number of PRBs allocated for the terminal, and so on, [0045].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Ouchi’s method by adding the teachings of Xiao in order to make a more effective method by selecting  with the low power consumption transmission mode for the terminal, thus the power consumption of the terminal is reduced, (Xiao, [abstract]).
Regarding claim 18, Ouchi teaches a method for wireless communication at a base station, (A method according to an aspect of the present invention includes the steps of: configuring a subcarrier spacing of a physical channel, based on a first parameter; and performing an uplink transmission by using the physical channel; and in a case that transmissions on a first physical channel configured with a first subcarrier spacing and a second physical channel configured with a second subcarrier spacing occur in one serving cell, and that the second subcarrier spacing is wider than the first subcarrier spacing, allocating a transmit power on a priority basis to the second physical channel, see [0010].) comprising: 
receiving  an indication of a capability of a user equipment (UE) to operate according to both a first transmission efficiency operating mode and a second transmission efficiency operating mode, the first transmission efficiency operating mode associated with  (The terminal apparatus supports multiple types of subcarrier spacings… the terminal apparatus transmits capability information indicating the supported subcarrier spacings to the base station apparatus…, the maximum output power value of each uplink signal/uplink physical channel may be determined based on at least the operating band, the subcarrier spacing, and/or the network signalling value corresponding to the subcarrier spacing, see [0232]. To be more specific, in the present embodiment, in a case that the terminal apparatus supports the communication using the physical channel based on a first subcarrier spacing and a second subcarrier spacing. The terminal apparatus transmits the capability information indicating the supported operating band and the supported subcarrier spacing to the base station apparatus, see [0233]. When the subcarrier spacing or the CP length are configured to prescribed values, the terminal apparatus computes the maximum output power which is configurable by the terminal apparatus, based on the A-MPR corresponding to the subcarrier spacing, see [0243]. Examiner interpreted the operating at the first subcarrier spacing and a second subcarrier spacing correspond to the first transmission efficiency operating mode and the second transmission efficiency operating mode. The missing/crossed out limitations will be discussed in view of Piipponen.), 
wherein the second transmission efficiency operating mode is associated with emissions that (A terminal apparatus according to an aspect of the present invention includes a higher layer processing unit configured to configure a subcarrier spacing of a physical channel, based on a first parameter…transmissions on a first physical channel configured with a first subcarrier spacing and a second physical channel configured with a second subcarrier spacing occur in one serving cell, and that the second subcarrier spacing is wider than the first subcarrier spacing, the transmission unit allocates a transmit power on a priority basis to the second physical channel, see [0455]. The missing/crossed out limitations will be discussed in view of Piipponen.); 
(The base station apparatus configures the frequency (carrier frequency) and subcarrier spacing for the operating band which is used by the terminal apparatus, based on the received capability information and the operating band supported by the terminal apparatus. Here, in a case that the operating band is associated with the subcarrier spacing, only the carrier frequency may be configured. The terminal apparatus corrects the maximum output power value for each uplink signal/uplink physical channel, based on the configured information and/or parameter, see [0233]. The missing/crossed out limitations will be discussed in view of Xiao.); and 
receiving a signal according to the first transmission efficiency operating mode or the second transmission efficiency operating mode based at least in part (The terminal apparatus determines the MPR and A-MPR used to configure the uplink transmit power, based on the configured information. At that time, both the A-MPR for the operating band and the A-MPR corresponding to the subcarrier spacing may be determined, or the A-MPR for the subcarrier spacing corresponding to the operating band or configurable in the operating band may be determined, [0232]. The terminal apparatus supports the communication using the physical channel based on a first subcarrier spacing and a second subcarrier spacing… The terminal apparatus corrects the maximum output power value for each uplink signal/uplink physical channel, based on the configured information and/or parameter, see [0233]… the steps of configuring a subcarrier spacing of a physical channel, based on a first parameter, and performing an uplink transmission by using the physical channel, and in a case that transmissions on a first physical channel configured with a first subcarrier spacing and a second physical channel configured with a second subcarrier spacing occur in one serving cell…, see [0459].  The missing/crossed out limitations will be discussed in view of Xiao.).
As noted above, Ouchi is silent about the aforementioned missing/crossed limitations of: (1) receiving  an indication of a capability of a user equipment (UE) to operate according to both a first transmission efficiency operating mode and a second transmission efficiency operating mode, the first transmission efficiency operating mode associated with a first power amplification operation and the second transmission efficiency operating mode associated with a second power amplification operation, (2) the second transmission efficiency operating mode is associated with emissions that are relaxed relative to the first transmission efficiency operating mode, (3) transmitting, based at least in part on the indication of the capability of the UE, a message indicating the first transmission efficiency operating mode or the second transmission efficiency operating mode, (4) receiving a signal according to the first transmission efficiency operating mode or the second transmission efficiency operating mode based at least in part on the message and the capability of the UE to operate according to both the first transmission efficiency operating mode and the second transmission efficiency operating mode.
However, Piipponen in analogous art, discloses the missing/crossed limitations comprising: (1) receiving  an indication of a capability of a user equipment (UE) to operate according to both a first transmission efficiency operating mode and a second transmission efficiency operating mode, the first transmission efficiency operating mode associated with a first power amplification operation and the second transmission efficiency operating mode associated with a second power amplification operation (FIG. 3, phase 302 comprises determining, by a device, whether a first set of minimum radio frequency performance requirements or a second set of minimum radio frequency performance requirements can be applied for uplink transmissions in a given radio technology. Phase 306 comprises applying, for an uplink transmission, the first set or the second set of minimum radio frequency performance requirements. In this way uplink transmissions of the device can be performed using different radio frequency performance requirements. In an example, the device may determine one or more transmission parameters such that the MRFPR may be met. The transmission parameters may comprise for example transmit power of the device, see column [7] lines 65-67] – column [8] lines [1-10]. In an embodiment, waveforms applied to a first and a second set of minimum radio frequency performance are different. The waveforms applied to the sets may have different transmit power distributions. The power distributions may be characterized by one or more from a Peak-to-Average Power Ratio (PAPR) and an average transmit power, column [13] lines [9-15].),  (2) the second transmission efficiency operating mode is associated with emissions that are relaxed relative to the first transmission efficiency operating mode (In an embodiment, conditions for applying relaxed radio frequency performance requirements such as requirements for error vector magnitude and/or in-band emissions may be pre-defined, see column [5] lines [29-36]. In an embodiment the first set of radio frequency performance requirements comprises regular performance requirements, and the second set of radio frequency performance requirements are relaxed beyond the regular performance requirements, see column [9] lines [38-42]. In an embodiment, the first set of radio frequency performance requirements and the second set of radio frequency performance requirements comprise minimum requirements specified for at least one of an error vector magnitude and in-band emissions, see column [9] lines [64-67] - column [10] lines [1-5].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Ouchi’s method by adding the teachings of Piipponen in order to make a more effective method by using a base station to determine that uplink transmit power of a user equipment is not increased while fulfilling regular radio frequency uplink transmission performance requirements, so that base station does not increase transmission power of the device, thus improving signal-to-noise ratio of the uplink transmissions from the device. The method enables limiting radio resources in vicinity of radio resources to which relaxed performance requirements are applied, so that negative effects of applying relaxed radio frequency performance requirements on transmissions are prevented to the radio resources,  (Piipponen, column [10] lines [17-29], column [12] lines [42]-[53].).
Xiao in analogous art, discloses the missing/crossed limitations comprising: (3) transmitting, based at least in part on the indication of the capability of the UE, a message indicating the first transmission efficiency operating mode or the second transmission efficiency operating mode (FIG. 2, a method for determining a transmission mode. In step 20, Receive capability information reported by a terminal, where the information carries information about a transmission mode matching the terminal. Step 20 may also be performed after step 21, see [0037]-[0038]. As in the first embodiment, the information about a transmission mode matching the terminal may be carried by 1 bit of information, for example, 0 indicates that a wideband transmission mode is suitable for the terminal, while 1 indicates that a narrowband transmission mode is suitable for the terminal, or vice versa. Here, a transmission mode that is suitable for the terminal may indicate a transmission mode in which the power consumption of the terminal is lower, see [0039]. Step 21: Select a transmission mode for the terminal according to a network resource condition; the specific selection method is same as that in the first embodiment, see [0040].), (4) receiving a signal according to the first transmission efficiency operating mode or the second transmission efficiency operating mode based at least in part on the message and the capability of the UE to operate according to both the first transmission efficiency operating mode and the second transmission efficiency operating mode (Step 22: If a wideband transmission mode is selected for carrying out data transmission, send a transmission mode notification message to the terminal to notify the terminal of the current transmission mode, namely, the wideband transmission mode. The message includes transmission parameters and carrier aggregation information. The transmission parameters may include transmission power, number of PRBs allocated for the terminal, and so on, [0042]. Step 23: If a narrowband transmission mode is selected for the terminal, compare the selected transmission mode with the information carried in the capability information reported by the terminal. If the selected transmission mode matches with the information carried in the capability information reported by the terminal, proceed to step 24; otherwise, proceed to step 26, [0043]. Step 24: Select a narrowband transmission mode for the terminal, [0044]. Step 25: Send a transmission mode notification message to the terminal to notify the terminal of the current transmission mode, namely, the narrowband transmission mode. The message includes transmission parameters. The transmission parameters may include transmission power, number of PRBs allocated for the terminal, and so on, [0045].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Ouchi’s method by adding the teachings of Xiao in order to make a more effective method by selecting  with the low power consumption transmission mode for the terminal, thus the power consumption of the terminal is reduced, (Xiao, [abstract]).
Regarding claim 41, Ouchi teaches an apparatus for wireless communication at a network device, comprising:
a memory (A medium (a volatile memory) retains a program for a short period of time, see [0438].), and 
a processor coupled with the memory and configured to (The functional blocks of the terminal apparatus and the base station apparatus may be individually achieved as a chip, or some or all of the functional blocks may be integrated into a chip. The circuit integration technique is not limited to LSI, and may be achieved as a special circuit or a multi-purpose processor, see [0441].):
receive  an indication of a capability of a user equipment (UE) to operate according to both a first transmission efficiency operating mode and a second transmission efficiency operating mode, the first transmission efficiency operating mode associated with  (The terminal apparatus supports multiple types of subcarrier spacings… the terminal apparatus transmits capability information indicating the supported subcarrier spacings to the base station apparatus…, the maximum output power value of each uplink signal/uplink physical channel may be determined based on at least the operating band, the subcarrier spacing, and/or the network signalling value corresponding to the subcarrier spacing, see [0232]. To be more specific, in the present embodiment, in a case that the terminal apparatus supports the communication using the physical channel based on a first subcarrier spacing and a second subcarrier spacing. The terminal apparatus transmits the capability information indicating the supported operating band and the supported subcarrier spacing to the base station apparatus, see [0233]. When the subcarrier spacing or the CP length are configured to prescribed values, the terminal apparatus computes the maximum output power which is configurable by the terminal apparatus, based on the A-MPR corresponding to the subcarrier spacing, see [0243]. Examiner interpreted the operating at the first subcarrier spacing and a second subcarrier spacing correspond to the first transmission efficiency operating mode and the second transmission efficiency operating mode. The missing/crossed out limitations will be discussed in view of Piipponen.), 
wherein the second transmission efficiency operating mode is associated with emissions that (A terminal apparatus according to an aspect of the present invention includes a higher layer processing unit configured to configure a subcarrier spacing of a physical channel, based on a first parameter…transmissions on a first physical channel configured with a first subcarrier spacing and a second physical channel configured with a second subcarrier spacing occur in one serving cell, and that the second subcarrier spacing is wider than the first subcarrier spacing, the transmission unit allocates a transmit power on a priority basis to the second physical channel, see [0455]. The missing/crossed out limitations will be discussed in view of Piipponen.); 
(The base station apparatus configures the frequency (carrier frequency) and subcarrier spacing for the operating band which is used by the terminal apparatus, based on the received capability information and the operating band supported by the terminal apparatus. Here, in a case that the operating band is associated with the subcarrier spacing, only the carrier frequency may be configured. The terminal apparatus corrects the maximum output power value for each uplink signal/uplink physical channel, based on the configured information and/or parameter, see [0233]. The missing/crossed out limitations will be discussed in view of Xiao.); and 
receive a signal according to the first transmission efficiency operating mode or the second transmission efficiency operating mode based at least in part (The terminal apparatus determines the MPR and A-MPR used to configure the uplink transmit power, based on the configured information. At that time, both the A-MPR for the operating band and the A-MPR corresponding to the subcarrier spacing may be determined, or the A-MPR for the subcarrier spacing corresponding to the operating band or configurable in the operating band may be determined, [0232]. The terminal apparatus supports the communication using the physical channel based on a first subcarrier spacing and a second subcarrier spacing… The terminal apparatus corrects the maximum output power value for each uplink signal/uplink physical channel, based on the configured information and/or parameter, see [0233]… the steps of configuring a subcarrier spacing of a physical channel, based on a first parameter, and performing an uplink transmission by using the physical channel, and in a case that transmissions on a first physical channel configured with a first subcarrier spacing and a second physical channel configured with a second subcarrier spacing occur in one serving cell…, see [0459].  The missing/crossed out limitations will be discussed in view of Xiao.).
As noted above, Ouchi is silent about the aforementioned missing/crossed limitations of: (1) receive  an indication of a capability of a user equipment (UE) to operate according to both a first transmission efficiency operating mode and a second transmission efficiency operating mode, the first transmission efficiency operating mode associated with a first power amplification operation and the second transmission efficiency operating mode associated with a second power amplification operation, (2) the second transmission efficiency operating mode is associated with emissions that are relaxed relative to the first transmission efficiency operating mode, (3) transmit, based at least in part on the indication of the capability of the UE, a message indicating the first transmission efficiency operating mode or the second transmission efficiency operating mode, (4) receive a signal according to the first transmission efficiency operating mode or the second transmission efficiency operating mode based at least in part on the message and the capability of the UE to operate according to both the first transmission efficiency operating mode and the second transmission efficiency operating mode.
However, Piipponen in analogous art, discloses the missing/crossed limitations comprising: (1) receive  an indication of a capability of a user equipment (UE) to operate according to both a first transmission efficiency operating mode and a second transmission efficiency operating mode, the first transmission efficiency operating mode associated with a first power amplification operation and the second transmission efficiency operating mode associated with a second power amplification operation (FIG. 3, phase 302 comprises determining, by a device, whether a first set of minimum radio frequency performance requirements or a second set of minimum radio frequency performance requirements can be applied for uplink transmissions in a given radio technology. Phase 306 comprises applying, for an uplink transmission, the first set or the second set of minimum radio frequency performance requirements. In this way uplink transmissions of the device can be performed using different radio frequency performance requirements. In an example, the device may determine one or more transmission parameters such that the MRFPR may be met. The transmission parameters may comprise for example transmit power of the device, see column [7] lines 65-67] – column [8] lines [1-10]. In an embodiment, waveforms applied to a first and a second set of minimum radio frequency performance are different. The waveforms applied to the sets may have different transmit power distributions. The power distributions may be characterized by one or more from a Peak-to-Average Power Ratio (PAPR) and an average transmit power, column [13] lines [9-15].),  (2) the second transmission efficiency operating mode is associated with emissions that are relaxed relative to the first transmission efficiency operating mode (In an embodiment, conditions for applying relaxed radio frequency performance requirements such as requirements for error vector magnitude and/or in-band emissions may be pre-defined, see column [5] lines [29-36]. In an embodiment the first set of radio frequency performance requirements comprises regular performance requirements, and the second set of radio frequency performance requirements are relaxed beyond the regular performance requirements, see column [9] lines [38-42]. In an embodiment, the first set of radio frequency performance requirements and the second set of radio frequency performance requirements comprise minimum requirements specified for at least one of an error vector magnitude and in-band emissions, see column [9] lines [64-67] - column [10] lines [1-5].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Ouchi’s method by adding the teachings of Piipponen in order to make a more effective method by using a base station to determine that uplink transmit power of a user equipment is not increased while fulfilling regular radio frequency uplink transmission performance requirements, so that base station does not increase transmission power of the device, thus improving signal-to-noise ratio of the uplink transmissions from the device. The method enables limiting radio resources in vicinity of radio resources to which relaxed performance requirements are applied, so that negative effects of applying relaxed radio frequency performance requirements on transmissions are prevented to the radio resources,  (Piipponen, column [10] lines [17-29], column [12] lines [42]-[53].).
Xiao in analogous art, discloses the missing/crossed limitations comprising: (3) transmit, based at least in part on the indication of the capability of the UE, a message indicating the first transmission efficiency operating mode or the second transmission efficiency operating mode (FIG. 2, a method for determining a transmission mode. In step 20, Receive capability information reported by a terminal, where the information carries information about a transmission mode matching the terminal. Step 20 may also be performed after step 21, see [0037]-[0038]. As in the first embodiment, the information about a transmission mode matching the terminal may be carried by 1 bit of information, for example, 0 indicates that a wideband transmission mode is suitable for the terminal, while 1 indicates that a narrowband transmission mode is suitable for the terminal, or vice versa. Here, a transmission mode that is suitable for the terminal may indicate a transmission mode in which the power consumption of the terminal is lower, see [0039]. Step 21: Select a transmission mode for the terminal according to a network resource condition; the specific selection method is same as that in the first embodiment, see [0040].), (4) receive a signal according to the first transmission efficiency operating mode or the second transmission efficiency operating mode based at least in part on the message and the capability of the UE to operate according to both the first transmission efficiency operating mode and the second transmission efficiency operating mode (Step 22: If a wideband transmission mode is selected for carrying out data transmission, send a transmission mode notification message to the terminal to notify the terminal of the current transmission mode, namely, the wideband transmission mode. The message includes transmission parameters and carrier aggregation information. The transmission parameters may include transmission power, number of PRBs allocated for the terminal, and so on, [0042]. Step 23: If a narrowband transmission mode is selected for the terminal, compare the selected transmission mode with the information carried in the capability information reported by the terminal. If the selected transmission mode matches with the information carried in the capability information reported by the terminal, proceed to step 24; otherwise, proceed to step 26, [0043]. Step 24: Select a narrowband transmission mode for the terminal, [0044]. Step 25: Send a transmission mode notification message to the terminal to notify the terminal of the current transmission mode, namely, the narrowband transmission mode. The message includes transmission parameters. The transmission parameters may include transmission power, number of PRBs allocated for the terminal, and so on, [0045].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Ouchi’s method by adding the teachings of Xiao in order to make a more effective method by selecting  with the low power consumption transmission mode for the terminal, thus the power consumption of the terminal is reduced, (Xiao, [abstract]).
Regarding claim 62, Ouchi teaches an apparatus for wireless communication at a network device, comprising: 
means for receiving  an indication of a capability of a user equipment (UE) to operate according to both a first transmission efficiency operating mode and a second transmission efficiency operating mode, the first transmission efficiency operating mode associated with  (The terminal apparatus supports multiple types of subcarrier spacings… the terminal apparatus transmits capability information indicating the supported subcarrier spacings to the base station apparatus…, the maximum output power value of each uplink signal/uplink physical channel may be determined based on at least the operating band, the subcarrier spacing, and/or the network signalling value corresponding to the subcarrier spacing, see [0232]. To be more specific, in the present embodiment, in a case that the terminal apparatus supports the communication using the physical channel based on a first subcarrier spacing and a second subcarrier spacing. The terminal apparatus transmits the capability information indicating the supported operating band and the supported subcarrier spacing to the base station apparatus, see [0233]. When the subcarrier spacing or the CP length are configured to prescribed values, the terminal apparatus computes the maximum output power which is configurable by the terminal apparatus, based on the A-MPR corresponding to the subcarrier spacing, see [0243]. Examiner interpreted the operating at the first subcarrier spacing and a second subcarrier spacing correspond to the first transmission efficiency operating mode and the second transmission efficiency operating mode. The missing/crossed out limitations will be discussed in view of Piipponen.), 
wherein the second transmission efficiency operating mode is associated with emissions that (A terminal apparatus according to an aspect of the present invention includes a higher layer processing unit configured to configure a subcarrier spacing of a physical channel, based on a first parameter…transmissions on a first physical channel configured with a first subcarrier spacing and a second physical channel configured with a second subcarrier spacing occur in one serving cell, and that the second subcarrier spacing is wider than the first subcarrier spacing, the transmission unit allocates a transmit power on a priority basis to the second physical channel, see [0455]. The missing/crossed out limitations will be discussed in view of Piipponen.); 
(The base station apparatus configures the frequency (carrier frequency) and subcarrier spacing for the operating band which is used by the terminal apparatus, based on the received capability information and the operating band supported by the terminal apparatus. Here, in a case that the operating band is associated with the subcarrier spacing, only the carrier frequency may be configured. The terminal apparatus corrects the maximum output power value for each uplink signal/uplink physical channel, based on the configured information and/or parameter, see [0233]. The missing/crossed out limitations will be discussed in view of Xiao.); and 
means for receiving a signal according to the first transmission efficiency operating mode or the second transmission efficiency operating mode based at least in part (The terminal apparatus determines the MPR and A-MPR used to configure the uplink transmit power, based on the configured information. At that time, both the A-MPR for the operating band and the A-MPR corresponding to the subcarrier spacing may be determined, or the A-MPR for the subcarrier spacing corresponding to the operating band or configurable in the operating band may be determined, [0232]. The terminal apparatus supports the communication using the physical channel based on a first subcarrier spacing and a second subcarrier spacing… The terminal apparatus corrects the maximum output power value for each uplink signal/uplink physical channel, based on the configured information and/or parameter, see [0233]… the steps of configuring a subcarrier spacing of a physical channel, based on a first parameter, and performing an uplink transmission by using the physical channel, and in a case that transmissions on a first physical channel configured with a first subcarrier spacing and a second physical channel configured with a second subcarrier spacing occur in one serving cell…, see [0459].  The missing/crossed out limitations will be discussed in view of Xiao.).
As noted above, Ouchi is silent about the aforementioned missing/crossed limitations of: (1) means for receiving  an indication of a capability of a user equipment (UE) to operate according to both a first transmission efficiency operating mode and a second transmission efficiency operating mode, the first transmission efficiency operating mode associated with a first power amplification operation and the second transmission efficiency operating mode associated with a second power amplification operation, (2) the second transmission efficiency operating mode is associated with emissions that are relaxed relative to the first transmission efficiency operating mode, (3) means for transmitting, based at least in part on the indication of the capability of the UE, a message indicating the first transmission efficiency operating mode or the second transmission efficiency operating mode, (4) means for receiving a signal according to the first transmission efficiency operating mode or the second transmission efficiency operating mode based at least in part on the message and the capability of the UE to operate according to both the first transmission efficiency operating mode and the second transmission efficiency operating mode.
However, Piipponen in analogous art, discloses the missing/crossed limitations comprising: (1) receiving  an indication of a capability of a user equipment (UE) to operate according to both a first transmission efficiency operating mode and a second transmission efficiency operating mode, the first transmission efficiency operating mode associated with a first power amplification operation and the second transmission efficiency operating mode associated with a second power amplification operation (FIG. 3, phase 302 comprises determining, by a device, whether a first set of minimum radio frequency performance requirements or a second set of minimum radio frequency performance requirements can be applied for uplink transmissions in a given radio technology. Phase 306 comprises applying, for an uplink transmission, the first set or the second set of minimum radio frequency performance requirements. In this way uplink transmissions of the device can be performed using different radio frequency performance requirements. In an example, the device may determine one or more transmission parameters such that the MRFPR may be met. The transmission parameters may comprise for example transmit power of the device, see column [7] lines 65-67] – column [8] lines [1-10]. In an embodiment, waveforms applied to a first and a second set of minimum radio frequency performance are different. The waveforms applied to the sets may have different transmit power distributions. The power distributions may be characterized by one or more from a Peak-to-Average Power Ratio (PAPR) and an average transmit power, column [13] lines [9-15].),  (2) the second transmission efficiency operating mode is associated with emissions that are relaxed relative to the first transmission efficiency operating mode (In an embodiment, conditions for applying relaxed radio frequency performance requirements such as requirements for error vector magnitude and/or in-band emissions may be pre-defined, see column [5] lines [29-36]. In an embodiment the first set of radio frequency performance requirements comprises regular performance requirements, and the second set of radio frequency performance requirements are relaxed beyond the regular performance requirements, see column [9] lines [38-42]. In an embodiment, the first set of radio frequency performance requirements and the second set of radio frequency performance requirements comprise minimum requirements specified for at least one of an error vector magnitude and in-band emissions, see column [9] lines [64-67] - column [10] lines [1-5].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Ouchi’s method by adding the teachings of Piipponen in order to make a more effective method by using a base station to determine that uplink transmit power of a user equipment is not increased while fulfilling regular radio frequency uplink transmission performance requirements, so that base station does not increase transmission power of the device, thus improving signal-to-noise ratio of the uplink transmissions from the device. The method enables limiting radio resources in vicinity of radio resources to which relaxed performance requirements are applied, so that negative effects of applying relaxed radio frequency performance requirements on transmissions are prevented to the radio resources,  (Piipponen, column [10] lines [17-29], column [12] lines [42]-[53].).
Xiao in analogous art, discloses the missing/crossed limitations comprising: (3) transmitting, based at least in part on the indication of the capability of the UE, a message indicating the first transmission efficiency operating mode or the second transmission efficiency operating mode (FIG. 2, a method for determining a transmission mode. In step 20, Receive capability information reported by a terminal, where the information carries information about a transmission mode matching the terminal. Step 20 may also be performed after step 21, see [0037]-[0038]. As in the first embodiment, the information about a transmission mode matching the terminal may be carried by 1 bit of information, for example, 0 indicates that a wideband transmission mode is suitable for the terminal, while 1 indicates that a narrowband transmission mode is suitable for the terminal, or vice versa. Here, a transmission mode that is suitable for the terminal may indicate a transmission mode in which the power consumption of the terminal is lower, see [0039]. Step 21: Select a transmission mode for the terminal according to a network resource condition; the specific selection method is same as that in the first embodiment, see [0040].), (4) receiving a signal according to the first transmission efficiency operating mode or the second transmission efficiency operating mode based at least in part on the message and the capability of the UE to operate according to both the first transmission efficiency operating mode and the second transmission efficiency operating mode (Step 22: If a wideband transmission mode is selected for carrying out data transmission, send a transmission mode notification message to the terminal to notify the terminal of the current transmission mode, namely, the wideband transmission mode. The message includes transmission parameters and carrier aggregation information. The transmission parameters may include transmission power, number of PRBs allocated for the terminal, and so on, [0042]. Step 23: If a narrowband transmission mode is selected for the terminal, compare the selected transmission mode with the information carried in the capability information reported by the terminal. If the selected transmission mode matches with the information carried in the capability information reported by the terminal, proceed to step 24; otherwise, proceed to step 26, [0043]. Step 24: Select a narrowband transmission mode for the terminal, [0044]. Step 25: Send a transmission mode notification message to the terminal to notify the terminal of the current transmission mode, namely, the narrowband transmission mode. The message includes transmission parameters. The transmission parameters may include transmission power, number of PRBs allocated for the terminal, and so on, [0045].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Ouchi’s method by adding the teachings of Xiao in order to make a more effective method by selecting  with the low power consumption transmission mode for the terminal, thus the power consumption of the terminal is reduced, (Xiao, [abstract]).
Regarding claim 69, Ouchi teaches a non-transitory computer-readable medium storing code for wireless communication at a network device, the code comprising instructions executable by a processor to (A program running on each of the base station apparatus and the terminal apparatus according to one aspect of the present invention may be a program for controlling a Central Processing Unit (CPU) and the like (a program for causing a computer to operate) to enable the functions. The information exchanged between these devices is temporarily stored in a Random Access Memory (RAM) while being processed, see [0435].):
receive  an indication of a capability of a user equipment (UE) to operate according to both a first transmission efficiency operating mode and a second transmission efficiency operating mode, the first transmission efficiency operating mode associated with  (The terminal apparatus supports multiple types of subcarrier spacings… the terminal apparatus transmits capability information indicating the supported subcarrier spacings to the base station apparatus…, the maximum output power value of each uplink signal/uplink physical channel may be determined based on at least the operating band, the subcarrier spacing, and/or the network signalling value corresponding to the subcarrier spacing, see [0232]. To be more specific, in the present embodiment, in a case that the terminal apparatus supports the communication using the physical channel based on a first subcarrier spacing and a second subcarrier spacing. The terminal apparatus transmits the capability information indicating the supported operating band and the supported subcarrier spacing to the base station apparatus, see [0233]. When the subcarrier spacing or the CP length are configured to prescribed values, the terminal apparatus computes the maximum output power which is configurable by the terminal apparatus, based on the A-MPR corresponding to the subcarrier spacing, see [0243]. Examiner interpreted the operating at the first subcarrier spacing and a second subcarrier spacing correspond to the first transmission efficiency operating mode and the second transmission efficiency operating mode. The missing/crossed out limitations will be discussed in view of Piipponen.), 
wherein the second transmission efficiency operating mode is associated with emissions that (A terminal apparatus according to an aspect of the present invention includes a higher layer processing unit configured to configure a subcarrier spacing of a physical channel, based on a first parameter…transmissions on a first physical channel configured with a first subcarrier spacing and a second physical channel configured with a second subcarrier spacing occur in one serving cell, and that the second subcarrier spacing is wider than the first subcarrier spacing, the transmission unit allocates a transmit power on a priority basis to the second physical channel, see [0455]. The missing/crossed out limitations will be discussed in view of Piipponen.); 
(The base station apparatus configures the frequency (carrier frequency) and subcarrier spacing for the operating band which is used by the terminal apparatus, based on the received capability information and the operating band supported by the terminal apparatus. Here, in a case that the operating band is associated with the subcarrier spacing, only the carrier frequency may be configured. The terminal apparatus corrects the maximum output power value for each uplink signal/uplink physical channel, based on the configured information and/or parameter, see [0233]. The missing/crossed out limitations will be discussed in view of Xiao.); and 
receive a signal according to the first transmission efficiency operating mode or the second transmission efficiency operating mode based at least in part (The terminal apparatus determines the MPR and A-MPR used to configure the uplink transmit power, based on the configured information. At that time, both the A-MPR for the operating band and the A-MPR corresponding to the subcarrier spacing may be determined, or the A-MPR for the subcarrier spacing corresponding to the operating band or configurable in the operating band may be determined, [0232]. The terminal apparatus supports the communication using the physical channel based on a first subcarrier spacing and a second subcarrier spacing… The terminal apparatus corrects the maximum output power value for each uplink signal/uplink physical channel, based on the configured information and/or parameter, see [0233]… the steps of configuring a subcarrier spacing of a physical channel, based on a first parameter, and performing an uplink transmission by using the physical channel, and in a case that transmissions on a first physical channel configured with a first subcarrier spacing and a second physical channel configured with a second subcarrier spacing occur in one serving cell…, see [0459].  The missing/crossed out limitations will be discussed in view of Xiao.).
As noted above, Ouchi is silent about the aforementioned missing/crossed limitations of: (1) receive  an indication of a capability of a user equipment (UE) to operate according to both a first transmission efficiency operating mode and a second transmission efficiency operating mode, the first transmission efficiency operating mode associated with a first power amplification operation and the second transmission efficiency operating mode associated with a second power amplification operation, (2) the second transmission efficiency operating mode is associated with emissions that are relaxed relative to the first transmission efficiency operating mode, (3) transmit, based at least in part on the indication of the capability of the UE, a message indicating the first transmission efficiency operating mode or the second transmission efficiency operating mode, (4) receive a signal according to the first transmission efficiency operating mode or the second transmission efficiency operating mode based at least in part on the message and the capability of the UE to operate according to both the first transmission efficiency operating mode and the second transmission efficiency operating mode.
However, Piipponen in analogous art, discloses the missing/crossed limitations comprising: (1) receive  an indication of a capability of a user equipment (UE) to operate according to both a first transmission efficiency operating mode and a second transmission efficiency operating mode, the first transmission efficiency operating mode associated with a first power amplification operation and the second transmission efficiency operating mode associated with a second power amplification operation (FIG. 3, phase 302 comprises determining, by a device, whether a first set of minimum radio frequency performance requirements or a second set of minimum radio frequency performance requirements can be applied for uplink transmissions in a given radio technology. Phase 306 comprises applying, for an uplink transmission, the first set or the second set of minimum radio frequency performance requirements. In this way uplink transmissions of the device can be performed using different radio frequency performance requirements. In an example, the device may determine one or more transmission parameters such that the MRFPR may be met. The transmission parameters may comprise for example transmit power of the device, see column [7] lines 65-67] – column [8] lines [1-10]. In an embodiment, waveforms applied to a first and a second set of minimum radio frequency performance are different. The waveforms applied to the sets may have different transmit power distributions. The power distributions may be characterized by one or more from a Peak-to-Average Power Ratio (PAPR) and an average transmit power, column [13] lines [9-15].),  (2) the second transmission efficiency operating mode is associated with emissions that are relaxed relative to the first transmission efficiency operating mode (In an embodiment, conditions for applying relaxed radio frequency performance requirements such as requirements for error vector magnitude and/or in-band emissions may be pre-defined, see column [5] lines [29-36]. In an embodiment the first set of radio frequency performance requirements comprises regular performance requirements, and the second set of radio frequency performance requirements are relaxed beyond the regular performance requirements, see column [9] lines [38-42]. In an embodiment, the first set of radio frequency performance requirements and the second set of radio frequency performance requirements comprise minimum requirements specified for at least one of an error vector magnitude and in-band emissions, see column [9] lines [64-67] - column [10] lines [1-5].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Ouchi’s method by adding the teachings of Piipponen in order to make a more effective method by using a base station to determine that uplink transmit power of a user equipment is not increased while fulfilling regular radio frequency uplink transmission performance requirements, so that base station does not increase transmission power of the device, thus improving signal-to-noise ratio of the uplink transmissions from the device. The method enables limiting radio resources in vicinity of radio resources to which relaxed performance requirements are applied, so that negative effects of applying relaxed radio frequency performance requirements on transmissions are prevented to the radio resources,  (Piipponen, column [10] lines [17-29], column [12] lines [42]-[53].).
Xiao in analogous art, discloses the missing/crossed limitations comprising: (3) transmit, based at least in part on the indication of the capability of the UE, a message indicating the first transmission efficiency operating mode or the second transmission efficiency operating mode (FIG. 2, a method for determining a transmission mode. In step 20, Receive capability information reported by a terminal, where the information carries information about a transmission mode matching the terminal. Step 20 may also be performed after step 21, see [0037]-[0038]. As in the first embodiment, the information about a transmission mode matching the terminal may be carried by 1 bit of information, for example, 0 indicates that a wideband transmission mode is suitable for the terminal, while 1 indicates that a narrowband transmission mode is suitable for the terminal, or vice versa. Here, a transmission mode that is suitable for the terminal may indicate a transmission mode in which the power consumption of the terminal is lower, see [0039]. Step 21: Select a transmission mode for the terminal according to a network resource condition; the specific selection method is same as that in the first embodiment, see [0040].), (4) receive a signal according to the first transmission efficiency operating mode or the second transmission efficiency operating mode based at least in part on the message and the capability of the UE to operate according to both the first transmission efficiency operating mode and the second transmission efficiency operating mode (Step 22: If a wideband transmission mode is selected for carrying out data transmission, send a transmission mode notification message to the terminal to notify the terminal of the current transmission mode, namely, the wideband transmission mode. The message includes transmission parameters and carrier aggregation information. The transmission parameters may include transmission power, number of PRBs allocated for the terminal, and so on, [0042]. Step 23: If a narrowband transmission mode is selected for the terminal, compare the selected transmission mode with the information carried in the capability information reported by the terminal. If the selected transmission mode matches with the information carried in the capability information reported by the terminal, proceed to step 24; otherwise, proceed to step 26, [0043]. Step 24: Select a narrowband transmission mode for the terminal, [0044]. Step 25: Send a transmission mode notification message to the terminal to notify the terminal of the current transmission mode, namely, the narrowband transmission mode. The message includes transmission parameters. The transmission parameters may include transmission power, number of PRBs allocated for the terminal, and so on, [0045].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Ouchi’s method by adding the teachings of Xiao in order to make a more effective method by selecting  with the low power consumption transmission mode for the terminal, thus the power consumption of the terminal is reduced, (Xiao, [abstract]).
Regarding claims 2, 25 and 48, Ouchi, Piipponen and Xiao teach all the claim limitations of claims 1, 24 and 48 respectively; and Ouchi further teaches wherein transmitting the signal according to the first transmission efficiency operating mode or the second transmission efficiency operating mode comprises (A method according to an aspect of the present invention includes the steps of: configuring a subcarrier spacing of a physical channel, based on a first parameter; and performing an uplink transmission by using the physical channel; and in a case that transmissions on a first physical channel configured with a first subcarrier spacing and a second physical channel configured with a second subcarrier spacing occur in one serving cell, and that the second subcarrier spacing is wider than the first subcarrier spacing, allocating a transmit power on a priority basis to the second physical channel, see [0010].):
transmitting a first signal according to the first transmission efficiency operating mode (The terminal apparatus determines the MPR and A-MPR used to configure the uplink transmit power, based on the configured information. At that time, both the A-MPR for the operating band and the A-MPR corresponding to the subcarrier spacing may be determined, or the A-MPR for the subcarrier spacing corresponding to the operating band or configurable in the operating band may be determined, [0232]. The terminal apparatus supports the communication using the physical channel based on a first subcarrier spacing and a second subcarrier spacing… The terminal apparatus corrects the maximum output power value for each uplink signal/uplink physical channel, based on the configured information and/or parameter, see [0233]… the steps of configuring a subcarrier spacing of a physical channel, based on a first parameter, and performing an uplink transmission by using the physical channel, and in a case that transmissions on a first physical channel configured with a first subcarrier spacing and a second physical channel configured with a second subcarrier spacing occur in one serving cell…, see [0459].   This technique is used by the terminal apparatus for transmitting a first signal according to the first transmission efficiency operating mode, i.e. according to a first subcarrier spacing.); 
determining to switch to transmitting according to the second transmission efficiency operating mode (The base station apparatus configures the frequency (carrier frequency) and subcarrier spacing for the operating band which is used by the terminal apparatus, based on the received capability information and the operating band supported by the terminal apparatus. Here, in a case that the operating band is associated with the subcarrier spacing, only the carrier frequency may be configured. The terminal apparatus corrects the maximum output power value for each uplink signal/uplink physical channel, based on the configured information and/or parameter, see [0233]. The terminal apparatus determines the MPR and A-MPR used to configure the uplink transmit power, based on the configured information, see [0232]. This technique is used for determining to switch to transmitting according to the second transmission efficiency operating mode, i.e. according to a second subcarrier spacing.); and 
transmitting a second signal according to the second transmission efficiency operating mode based at least in part on the determining The terminal apparatus determines the MPR and A-MPR used to configure the uplink transmit power, based on the configured information. At that time, both the A-MPR for the operating band and the A-MPR corresponding to the subcarrier spacing may be determined, or the A-MPR for the subcarrier spacing corresponding to the operating band or configurable in the operating band may be determined, [0232]. The terminal apparatus supports the communication using the physical channel based on a first subcarrier spacing and a second subcarrier spacing… The terminal apparatus corrects the maximum output power value for each uplink signal/uplink physical channel, based on the configured information and/or parameter, see [0233]… the steps of configuring a subcarrier spacing of a physical channel, based on a first parameter, and performing an uplink transmission by using the physical channel, and in a case that transmissions on a first physical channel configured with a first subcarrier spacing and a second physical channel configured with a second subcarrier spacing occur in one serving cell…, see [0459].   This technique is used by the terminal apparatus for transmitting a second signal according to the first transmission efficiency operating mode, i.e. according to a first subcarrier spacing.).
Regarding claims 19, 42 and 63, Ouchi, Piipponen and Xiao teach all the claim limitations of claims 18, 41 and 62 respectively; and Ouchi further teaches wherein receiving the signal according to the first transmission efficiency operating mode or the second transmission efficiency operating mode comprises: 
receiving one or more first uplink signals according to the first transmission efficiency operating mode (The terminal apparatus determines the MPR and A-MPR used to configure the uplink transmit power, based on the configured information. At that time, both the A-MPR for the operating band and the A-MPR corresponding to the subcarrier spacing may be determined, or the A-MPR for the subcarrier spacing corresponding to the operating band or configurable in the operating band may be determined, [0232]. The terminal apparatus supports the communication using the physical channel based on a first subcarrier spacing and a second subcarrier spacing… The terminal apparatus corrects the maximum output power value for each uplink signal/uplink physical channel, based on the configured information and/or parameter, see [0233]… the steps of configuring a subcarrier spacing of a physical channel, based on a first parameter, and performing an uplink transmission by using the physical channel, and in a case that transmissions on a first physical channel configured with a first subcarrier spacing and a second physical channel configured with a second subcarrier spacing occur in one serving cell…, see [0459]. This technique is used for receiving one or more first uplink signals according to the first transmission efficiency operating mode, i.e. according to a subcarrier spacing.); 
transmitting a command to switch to the second transmission efficiency operating mode (The base station apparatus configures the frequency (carrier frequency) and subcarrier spacing for the operating band which is used by the terminal apparatus, based on the received capability information and the operating band supported by the terminal apparatus. Here, in a case that the operating band is associated with the subcarrier spacing, only the carrier frequency is configured. The terminal apparatus corrects the maximum output power value for each uplink signal/uplink physical channel, based on the configured information and/or parameter, see [0233]. This technique is used for transmitting a command to switch to the second transmission efficiency operating mode.); and 
receiving one or more second uplink signals uplink signals according to the second transmission efficiency operating mode (The terminal apparatus determines the MPR and A-MPR used to configure the uplink transmit power, based on the configured information. At that time, both the A-MPR for the operating band and the A-MPR corresponding to the subcarrier spacing may be determined, or the A-MPR for the subcarrier spacing corresponding to the operating band or configurable in the operating band may be determined, [0232]. The terminal apparatus supports the communication using the physical channel based on a first subcarrier spacing and a second subcarrier spacing… The terminal apparatus corrects the maximum output power value for each uplink signal/uplink physical channel, based on the configured information and/or parameter, see [0233]… the steps of configuring a subcarrier spacing of a physical channel, based on a first parameter, and performing an uplink transmission by using the physical channel, and in a case that transmissions on a first physical channel configured with a first subcarrier spacing and a second physical channel configured with a second subcarrier spacing occur in one serving cell…, see [0459]. This technique is used for receiving one or more first uplink signals according to the first transmission efficiency operating mode, i.e. according to a subcarrier spacing.).
Regarding claims 3 and 26, Ouchi, Piipponen and Xiao teach all the claim limitations of claim 1 and 24 respectively; and Ouchi further teaches wherein determining to switch comprises: 
Receiving a command to switch to the second transmission efficiency operating mode (The terminal apparatus transmits capability information indicating the supported subcarrier spacings to the base station apparatus, see [0232]. To be more specific, in the present embodiment, in a case that the terminal apparatus supports the communication using the physical channel based on a first subcarrier spacing and a second subcarrier spacing, the terminal apparatus transmits the capability information indicating the supported operating band and the supported subcarrier spacing to the base station apparatus. The base station apparatus configures the frequency (carrier frequency) and subcarrier spacing for the operating band which is used by the terminal apparatus, based on the received capability information and the operating band supported by the terminal apparatus, see [0233]. This technique is used for receiving  a command to switch to the second transmission efficiency operating mode.); and 
determining to switch to transmitting according to the second transmission efficiency operating mode in response to the received command (The base station apparatus configures the frequency (carrier frequency) and subcarrier spacing for the operating band which is used by the terminal apparatus, based on the received capability information and the operating band supported by the terminal apparatus. Here, in a case that the operating band is associated with the subcarrier spacing, only the carrier frequency may be configured. The terminal apparatus corrects the maximum output power value for each uplink signal/uplink physical channel, based on the configured information and/or parameter, see [0233]. The terminal apparatus determines the MPR and A-MPR used to configure the uplink transmit power, based on the configured information, see [0232]. This technique is used for determining to switch to transmitting according to the second transmission efficiency operating mode in response the received command.).
Regarding claims 4 and 27, Ouchi, Piipponen and Xiao teach all the claim limitations of claims 2 and 25 respectively; and Ouchi further teaches wherein determining to switch comprises: 
identifying a change in one or more UE operating condition (The terminal apparatus supports multiple types of subcarrier spacings, a subcarrier spacing narrower than 15 kHz (i.e., reduced subcarrier spacing), or a subcarrier spacing wider than 15 kHz (i.e., extended subcarrier spacing). The terminal apparatus transmits capability information indicating the supported subcarrier spacings to the base station apparatus, see [0232]. The base station apparatus configures the frequency (carrier frequency) and subcarrier spacing for the operating band which is used by the terminal apparatus, based on the received capability information and the operating band supported by the terminal apparatus, see [0233]. This technique is used for identifying a change in one or more UE operating condition before transmitting to the base station.); and 
determining to switch to transmitting according to the second transmission efficiency operating mode based at least in part on the identified change command (The terminal apparatus supports the communication using the physical channel based on a first subcarrier spacing and a second subcarrier spacing, the terminal apparatus transmits the capability information indicating the supported operating band and the supported subcarrier spacing to the base station apparatus. The base station apparatus configures the frequency (carrier frequency) and subcarrier spacing for the operating band which is used by the terminal apparatus, based on the received capability information and the operating band supported by the terminal apparatus, see [0233]. The terminal apparatus determines the MPR and A-MPR used to configure the uplink transmit power, based on the configured information, see [0232]. This technique is used for determining to switch to transmitting according to the second transmission efficiency operating mode based at least in part on the identified change command.).
Regarding claim 5, 20, 28, 43, 49 and 64, Ouchi, Piipponen and Xiao teach all the claim limitations of claims 2, 18, 24, 41, 47, and 62 respectively; and Ouchi further teaches wherein the indication of the capability comprises a first index identifying the first transmission efficiency operating mode, or a second index identifying the second transmission efficiency operating mode, or a combination thereof (The resource is configured based on an index indicating which resource element in one resource block is used for configuration and a transmission subframe and transmission period, or a subframe pattern, see [0122]. The terminal apparatus supports multiple types of subcarrier spacings, a subcarrier spacing narrower than 15 kHz (i.e., reduced subcarrier spacing), or a subcarrier spacing wider than 15 kHz (i.e., extended subcarrier spacing). The terminal apparatus transmits capability information indicating the supported subcarrier spacings to the base station apparatus…The maximum output power value of each uplink signal/uplink physical channel may be determined based on at least the operating band, the subcarrier spacing, and/or the network signalling value corresponding to the subcarrier spacing, see [0232]. The terminal apparatus selects one of multiple values, based on at least the operating band, the symbol length, the network signalling value corresponding to the symbol length, the subcarrier spacing, and/or the network signalling value corresponding to the subcarrier spacing. The terminal apparatus computes the maximum output power, the lower limit of the maximum output power, and/or the upper limit of the maximum output power, based on at least the selected one value, see [0239]. Examiner’s note: Examiner addressed at least one option among the options.).
Regarding claim 6, 21, 29, 44, 50 and 65, Ouchi, Piipponen and Xiao teach all the claim limitations of claims 2, 18, 24, 41, 47, and 62 respectively; and Ouchi further teaches wherein the indication of the capability comprises a value for each of a set of parameters for the UE that are associated with the first transmission efficiency operating mode, or the second transmission efficiency operating mode, or a combination thereof (The resource is configured based on an index indicating which resource element in one resource block is used for configuration and a transmission subframe and transmission period, or a subframe pattern, see [0122]. The terminal apparatus supports multiple types of subcarrier spacings, a subcarrier spacing narrower than 15 kHz (i.e., reduced subcarrier spacing), or a subcarrier spacing wider than 15 kHz (i.e., extended subcarrier spacing). The terminal apparatus transmits capability information indicating the supported subcarrier spacings to the base station apparatus. The base station apparatus configures the frequency and subcarrier spacing corresponding to the operating band used by the terminal apparatus, based on the received capability information and the operating band supported by the terminal apparatus. The terminal apparatus determines the MPR and A-MPR used to configure the uplink transmit power, based on the configured information, see [0232]. The terminal apparatus selects one of multiple values, based on at least the operating band, the symbol length, the network signalling value corresponding to the symbol length, the subcarrier spacing, and/or the network signalling value corresponding to the subcarrier spacing. The terminal apparatus computes the maximum output power, the lower limit of the maximum output power, and/or the upper limit of the maximum output power, based on at least the selected one value, see [0239]. Examiner’s note: Examiner addressed at least one option among the options.).
Regarding claim 7, 22, 30, 45, 51 and 66, Ouchi, Piipponen and Xiao teach all the claim limitations of claims 6, 21, 29, 44, 50 and 65 respectively; and Ouchi further teaches wherein the set of parameters comprise one or more of a power headroom, or a maximum power reduction, or an indication of an antenna configuration, or a battery level, or an adjacent channel leakage ratio, or an error vector magnitude, or a specific absorption rate, or a maximum permissible exposure, or a switching speed or latency between the first transmission efficiency operating mode and the second transmission efficiency operating mode, or a transmission bandwidth for the first or the second transmission efficiency operating mode, or a combination thereof (A maximum output power value may be determined at least based on some or all of information received from the base station apparatus, the Maximum Power Reduction (MPR), the A-MPR, the P-MPR, and .DELTA..sub.IB,c. The maximum output power value is a value between a lower limit of the maximum output power value and an upper limit of the maximum output power. The lower limit of the maximum output power value may be determined at least based on some or all of information received from the base station apparatus (e.g., system information or RRC message), the MPR, the A-MPR, the P-MPR, and .DELTA..sub.IB,c. The upper limit of the maximum output power value may be determined at least based on some or all of information received from the base station apparatus (e.g., system information or RRC message), the MPR, the A-MPR, the P-MPR, and .DELTA..sub.IB,c. , see [0231].  The terminal apparatus determines the Maximum Power Reduction (MPR) and Additional MP (A-MPR) used to configure the uplink transmit power, based on the configured information, see [0232]. The terminal apparatus supports the communication using the physical channel based on a first subcarrier spacing and a second subcarrier spacing, the terminal apparatus transmits the capability information indicating the supported operating band and the supported subcarrier spacing to the base station apparatus. The base station apparatus configures the frequency (carrier frequency) and subcarrier spacing for the operating band which is used by the terminal apparatus, based on the received capability information and the operating band supported by the terminal apparatus. Here, in a case that the operating band is associated with the subcarrier spacing, only the carrier frequency may be configured. The terminal apparatus corrects the maximum output power value for each uplink signal/uplink physical channel, based on the configured information and/or parameter, see [0233]. Examiner’s note: Examiner addressed at least one option among the options.).
Regarding claims 11, 34 and 55, Ouchi, Piipponen and Xiao teach all the claim limitations of claims 1, 24 and 47 respectively; and Ouchi further teaches wherein receiving the message indicating the first transmission efficiency operating mode or the second transmission efficiency operating mode comprises (The base station apparatus configures the frequency (carrier frequency) and subcarrier spacing for the operating band which is used by the terminal apparatus, based on the received capability information and the operating band supported by the terminal apparatus. Here, in a case that the operating band is associated with the subcarrier spacing, only the carrier frequency may be configured. The terminal apparatus corrects the maximum output power value for each uplink signal/uplink physical channel, based on the configured information and/or parameter, see [0233].): 
receiving an indication for the UE to use the first transmission efficiency operating mode (The terminal apparatus transmits capability information indicating the supported subcarrier spacings to the base station apparatus, see [0232]. The terminal apparatus supports the communication using the physical channel based on a first subcarrier spacing and a second subcarrier spacing, the terminal apparatus transmits the capability information indicating the supported operating band and the supported subcarrier spacing to the base station apparatus. The base station apparatus configures the frequency (carrier frequency) and subcarrier spacing for the operating band which is used by the terminal apparatus, based on the received capability information and the operating band supported by the terminal apparatus. The operating band is associated with the subcarrier spacing, only the carrier frequency may be configured., see [0233]. The base station apparatus may broadcast information indicating multiple values, see [0239]. This technique is used for receiving an indication for the UE to use the first transmission efficiency operating mode.),
wherein the signal is transmitted according to the first transmission efficiency operating mode based at least in part on the received indication (The terminal apparatus supports multiple types of subcarrier spacings, a subcarrier spacing narrower than 15 kHz (i.e., reduced subcarrier spacing), or a subcarrier spacing wider than 15 kHz (i.e., extended subcarrier spacing). The terminal apparatus transmits capability information indicating the supported subcarrier spacings to the base station apparatus. The base station apparatus configures the frequency and subcarrier spacing corresponding to the operating band used by the terminal apparatus, based on the received capability information and the operating band supported by the terminal apparatus. The terminal apparatus determines the MPR and A-MPR used to configure the uplink transmit power, based on the configured information, see [0232]. This technique is used for transmitting the signal according to the first transmission efficiency operating mode based at least in part on the received indication.).
Regarding claims 12, 35, 38, 56 and 59, Ouchi, Piipponen and Xiao teach all the claim limitations of claims 11, 34, 37, 55, and 58 respectively; and Ouchi further teaches wherein receiving the indication comprises: receiving the indication in a configuration, a scheduling grant, a semi- persistent layer 1 signaling, or a media access control (MAC) control element (The terminal apparatus is configured with the resource relating to the DS by using higher layer signaling or the system information in the NX cell, the L1 signalling or L2 signalling (control information corresponding to the MAC CE), see [0148]. The PDCCH is used to notify a terminal apparatus (UE) and a relay station device (RN) of information on resource allocations of a Paging Channel (PCH) and DL-SCH, and HARQ information on the DL-SCH (DL HARQ). The PDCCH is also used to transmit an uplink scheduling grant and a sidelink scheduling grant, see [0151]. The RA-RNTI, C-RNTI, SPS C-RNTI, eIMTA-RNTI, TPC-PUCCH-RNTI, and TPC-PUSCH-RNTI are configured for the terminal apparatus from the base station apparatus via higher layer signaling, see [0165]. Semi-Persistent Scheduling (SPS) or Discontinuous Transmission (DRX) may be performed in the PCell, see [0415]. FIG. 5 and FIG. 6, higher layers includes a Medium Access Control (MAC) layer, a Radio Link Control (RLC) layer, a Packet Data Convergence Protocol (PDCP) layer, and a Radio Resource Control (RRC) layer, see [0418]. Various parameters may be configured by using higher layer signalling (RRC signalling, MAC CE). Further, the various parameters may be configured by using the PDCCH/EPDCCH, see [0433]. ).
Regarding claims 17, 23, 40, 46, 61 and 67, Ouchi, Piipponen and Xiao teach all the claim limitations of claims 1, 21, 24, 41, 47 and 62 respectively; and Ouchi further teaches wherein transmitting the indication of the capability of the UE to operate according to both the first transmission efficiency operating mode and the second transmission efficiency operating mode comprises (The terminal apparatus supports multiple types of subcarrier spacings… the terminal apparatus transmits capability information indicating the supported subcarrier spacings to the base station apparatus…, the maximum output power value of each uplink signal/uplink physical channel may be determined based on at least the operating band, the subcarrier spacing, and/or the network signalling value corresponding to the subcarrier spacing, see [0232].): 
transmitting a first indication of a first capability corresponding to the first transmission efficiency operating mode, wherein the first capability comprises a first adjacent channel leakage ratio, or a first error vector magnitude, or a first specific absorption rate, or a first maximum permissible exposure, or a combination thereof (The terminal apparatus supports multiple types of subcarrier spacings, a subcarrier spacing narrower than 15 kHz (i.e., reduced subcarrier spacing), or a subcarrier spacing wider than 15 kHz (i.e., extended subcarrier spacing). The terminal apparatus transmits capability information indicating the supported subcarrier spacings to the base station apparatus. The terminal apparatus determines the MPR and A-MPR used to configure the uplink transmit power, based on the configured information, see [0232]. To be more specific, in the present embodiment, in a case that the terminal apparatus supports the communication using the physical channel based on a first subcarrier spacing and a second subcarrier spacing. The terminal apparatus transmits the capability information indicating the supported operating band and the supported subcarrier spacing to the base station apparatus, see [0233]. The A-MPR corresponds to the added requirements of an Adjacent Channel Leakage Ratio (ACLR) or spectrum emission, see [0221]. The P-MPR is applied in consideration of absorption of electromagnetic energy or unnecessary emission, a dense zone (dense scenario) where transmissions simultaneously occur with multiple RATs, and the like, see [0228]. This technique is used for transmitting a first indication of a first capability corresponding to the first transmission efficiency operating mode, wherein the first capability comprises a first adjacent channel leakage ratio, or a first error vector magnitude, or a first specific absorption rate, or a first maximum permissible exposure, or a combination thereof. Examiner’s note: Examiner addressed at least one option among the options.), and
transmitting a second indication of a first capability corresponding to the second transmission efficiency operating mode, wherein the second capability comprises a second adjacent channel leakage ratio, or a second error vector magnitude, or a second specific absorption rate, or a second maximum permissible exposure, or a combination thereof (The terminal apparatus supports multiple types of subcarrier spacings, a subcarrier spacing narrower than 15 kHz (i.e., reduced subcarrier spacing), or a subcarrier spacing wider than 15 kHz (i.e., extended subcarrier spacing). The terminal apparatus transmits capability information indicating the supported subcarrier spacings to the base station apparatus. The terminal apparatus determines the MPR and A-MPR used to configure the uplink transmit power, based on the configured information, see [0232]. To be more specific, in the present embodiment, in a case that the terminal apparatus supports the communication using the physical channel based on a first subcarrier spacing and a second subcarrier spacing. The terminal apparatus transmits the capability information indicating the supported operating band and the supported subcarrier spacing to the base station apparatus, see [0233]. The A-MPR corresponds to the added requirements of an Adjacent Channel Leakage Ratio (ACLR) or spectrum emission, see [0221]. The P-MPR is applied in consideration of absorption of electromagnetic energy or unnecessary emission, a dense zone (dense scenario) where transmissions simultaneously occur with multiple RATs, and the like, see [0228]. This technique is used for transmitting a second indication of a first capability corresponding to the second transmission efficiency operating mode, wherein the second capability comprises a second adjacent channel leakage ratio, or a second error vector magnitude, or a second specific absorption rate, or a second maximum permissible exposure, or a combination thereof. Examiner’s note: Examiner addressed at least one option among the options.).
 Claims 8-10, 31-33, 52-54  are rejected under 35 U.S.C. 103 as being unpatentable over Ouchi et al. (US 20200296673, henceforth “Ouchi”) and in view of Xiao et al. (US 20120003941, henceforth “Xiao”), Piipponen et al. (US 11178615 B2, henceforth “Piipponen”) and further in view of  Athalye et al. (US 20090191910, henceforth “Athalye”).
Regarding claim 8, 31 and 52, Ouchi, Piipponen and Xiao teach all the claim limitations of claims 1, 24 and 47 respectively; and Ouchi further teaches wherein receiving the message indicating the first transmission efficiency operating mode or the second transmission efficiency operating mode comprises (The base station apparatus configures the frequency (carrier frequency) and subcarrier spacing for the operating band which is used by the terminal apparatus, based on the received capability information and the operating band supported by the terminal apparatus. Here, in a case that the operating band is associated with the subcarrier spacing, only the carrier frequency may be configured. The terminal apparatus corrects the maximum output power value for each uplink signal/uplink physical channel, based on the configured information and/or parameter, see [0233].): 
receiving a configuration identifying a first bandwidth for the UE (FIG. 3 is a diagram illustrating a downlink and/or uplink radio frame configuration. The subcarrier bandwidth (subcarrier spacing) is provided in association with the operating band, may be configured through higher layer signalling from the base station apparatus, or may be provided based on the subcarrier spacing of the pilot channel which is blindly detected by the terminal apparatus, see [0072]. The terminal apparatus supports the communication using the physical channel based on a first subcarrier spacing and a second subcarrier spacing. The terminal apparatus transmits the capability information indicating the supported operating band and the supported subcarrier spacing to the base station apparatus, see [0233]. This technique is used for receiving, from the base station, a configuration identifying a first bandwidth for the UE.); 
(The terminal apparatus supports multiple types of subcarrier spacings ( i.e. subcarrier bandwidths), a subcarrier spacing narrower than 15 kHz (i.e., reduced subcarrier spacing), or a subcarrier spacing wider than 15 kHz (i.e., extended subcarrier spacing). The terminal apparatus transmits capability information indicating the supported subcarrier spacings to the base station apparatus. The base station apparatus configures the frequency and subcarrier spacing corresponding to the operating band used by the terminal apparatus, based on the received capability information and the operating band supported by the terminal apparatus… Both the A-MPR for the operating band and the A-MPR corresponding to the subcarrier spacing may be determined, or the A-MPR for the subcarrier spacing corresponding to the operating band or configurable in the operating band may be determined, see [0232]. The missing/crossed out limitations will be discussed in view of Athalye.); and 
determining to operate according to the first transmission efficiency operating mode based at least in part on the identifying (The terminal apparatus supports the communication using the physical channel based on a first subcarrier spacing and a second subcarrier spacing. The terminal apparatus transmits the capability information indicating the supported operating band and the supported subcarrier spacing to the base station apparatus. The base station apparatus configures the frequency (carrier frequency) and subcarrier spacing for the operating band which is used by the terminal apparatus, based on the received capability information and the operating band supported by the terminal apparatus. Here, in a case that the operating band is associated with the subcarrier spacing, only the carrier frequency may be configured. The terminal apparatus corrects the maximum output power value for each uplink signal/uplink physical channel, based on the configured information and/or parameter, see [0233]. The A-MPR may be determined based on the operating band and/or the subcarrier spacing, see [0232]. This technique is used for determining to operate according to the first transmission efficiency operating mode based at least in part on the identifying.).
As noted above, Ouchi is silent about the aforementioned missing/crossed limitations of: (1) identifying that the first bandwidth configured for the UE is associated with the first transmission efficiency operating mode. However, Athalye discloses the missing/crossed limitations comprising: (1) identifying that the first bandwidth configured for the UE is associated with the first transmission efficiency operating mode (FIG. 4, the system 400 includes one or more base stations 410 and one or more mobile stations 420, which can communicate on both the UL and DL using a specified set of resources. The resource scheduler 414 at base station 410 provides an assignment for bandwidth, power, MCS, and/or other communication parameters to mobile station 420 in a similar manner to resource scheduler 214 in system 200, see [0052]. FIG. 7, the methodology 700 begins at block 702, wherein a bandwidth allocation is identified (e.g., by a resource scheduler 414). Next, at block 704, position of the bandwidth allocation is determined along the bandwidth of the system in which methodology 700 is performed, see [0066].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Ouchi’s method by adding the teachings of Athalye in order to make a more effective method by minimizing spurious emissions outside the system frequency band and/or excessive interference, see (Athalye, [abstract].).
Regarding claim 9, 32 and 53, Ouchi, Piipponen, Xiao and Athalye teach all the claim limitations of claims 8, 31 and 52 respectively; and Ouchi further teaches wherein the configuration identifying the first bandwidth comprises a first bandwidth part configuration for the UE (FIG. 3 is a diagram illustrating a downlink and/or uplink radio frame configuration. The subcarrier bandwidth (subcarrier spacing) is provided in association with the operating band, is configured through higher layer signalling from the base station apparatus, or is provided based on the subcarrier spacing of the pilot channel which is blindly detected by the terminal apparatus, see [0072]. FIG. 3 illustrates the example in which the resources for the respective channels/signals are allocate over the bandwidth, but the resources may be mapped to some of the frequencies (frequency resource, bandwidth), see [0076].).
Regarding claims 10, 33 and 54, Ouchi, Xiao and Baldemair teach all the claim limitations of claims 1, 24 and 47 respectively; and Ouchi further teaches further comprising: 
receiving a grant of uplink resources in a first bandwidth (FIG. 3 is a diagram illustrating a downlink and/or uplink radio frame configuration. The subcarrier bandwidth (subcarrier spacing) is provided in association with the operating band, may be configured through higher layer signalling from the base station apparatus, or may be provided based on the subcarrier spacing of the pilot channel which is blindly detected by the terminal apparatus, see [0072]. The PDCCH is also used to transmit an uplink scheduling grant and a sidelink scheduling grant, see [0151]. The terminal apparatus supports the communication using the physical channel based on a first subcarrier spacing and a second subcarrier spacing. The terminal apparatus transmits the capability information indicating the supported operating band and the supported subcarrier spacing to the base station apparatus. The base station apparatus configures the frequency (carrier frequency) and subcarrier spacing for the operating band which is used by the terminal apparatus, based on the received capability information and the operating band supported by the terminal apparatus, see [0233]. This technique is used for receiving a grant of uplink resources in a first bandwidth.); 
(The terminal apparatus supports multiple types of subcarrier spacings, a subcarrier spacing narrower than 15 kHz (i.e., reduced subcarrier spacing), or a subcarrier spacing wider than 15 kHz (i.e., extended subcarrier spacing). The terminal apparatus transmits capability information indicating the supported subcarrier spacings to the base station apparatus. The base station apparatus configures the frequency and subcarrier spacing corresponding to the operating band used by the terminal apparatus, based on the received capability information and the operating band supported by the terminal apparatus… Both the A-MPR for the operating band and the A-MPR corresponding to the subcarrier spacing may be determined, or the A-MPR for the subcarrier spacing corresponding to the operating band or configurable in the operating band may be determined, see [0232]. The missing/crossed out limitations will be discussed in view of Athalye.), 
wherein the signal is transmitted on the uplink resources according to the first transmission efficiency operating mode based at least in part on the identifying (The terminal apparatus supports multiple types of subcarrier spacings, a subcarrier spacing narrower than 15 kHz, or a subcarrier spacing wider than 15 kHz, see [0231]. The maximum output power value of each uplink signal/uplink physical channel may be determined based on at least the operating band, the subcarrier spacing, and/or the network signalling value corresponding to the subcarrier spacing, see [0232]. The terminal apparatus selects one of multiple values, based on at least the operating band, the symbol length, the network signalling value corresponding to the symbol length, the subcarrier spacing, and/or the network signalling value corresponding to the subcarrier spacing. The terminal apparatus computes the maximum output power, the lower limit of the maximum output power, and/or the upper limit of the maximum output power, based on at least the selected one value, see [0239]. The steps of configuring a subcarrier spacing of a physical channel, based on a first parameter, and performing an uplink transmission by using the physical channel, and in a case that transmissions on a first physical channel configured with a first subcarrier spacing and a second physical channel configured with a second subcarrier spacing occur in one serving cell…, see [0459].).
As noted above, Ouchi is silent about the aforementioned missing/crossed limitations of: (1) identifying that the first bandwidth is associated with the first transmission efficiency operating mode.
However, Athalye discloses the missing/crossed limitations comprising: (1) identifying that the first bandwidth is associated with the first transmission efficiency operating mode (FIG. 4, the system 400 includes one or more base stations 410 and one or more mobile stations 420, which can communicate on both the UL and DL using a specified set of resources. The resource scheduler 414 at base station 410 provides an assignment for bandwidth, power, MCS, and/or other communication parameters to mobile station 420 in a similar manner to resource scheduler 214 in system 200, see [0052]. FIG. 7, the methodology 700 begins at block 702, wherein a bandwidth allocation is identified (e.g., by a resource scheduler 414). Next, at block 704, position of the bandwidth allocation is determined along the bandwidth of the system in which methodology 700 is performed, see [0066].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Ouchi’s method by adding the teachings of Athalye in order to make a more effective method by minimizing spurious emissions outside the system frequency band and/or excessive interference, see (Athalye, [abstract].).
 Claims 13, 36, 57 are rejected under 35 U.S.C. 103 as being unpatentable over Ouchi et al. (US 20200296673, henceforth “Ouchi”) and in view of Xiao et al. (US 20120003941, henceforth “Xiao”), Piipponen et al. (US 11178615 B2, henceforth “Piipponen”) and further in view of  Park et al. (US 20180102817, henceforth “Park”).
Regarding claims 13, 36 and 57, Ouchi, Piipponen and Xiao teach all the claim limitations of claims 1, 24 and 47 respectively; and Ouchi further teaches wherein receiving the message indicating the first transmission efficiency operating mode or the second transmission efficiency operating mode comprises (The base station apparatus configures the frequency (carrier frequency) and subcarrier spacing for the operating band which is used by the terminal apparatus, based on the received capability information and the operating band supported by the terminal apparatus. Here, in a case that the operating band is associated with the subcarrier spacing, only the carrier frequency may be configured. The terminal apparatus corrects the maximum output power value for each uplink signal/uplink physical channel, based on the configured information and/or parameter, see [0233].):
 (The Uplink Reference Signal (ULRS) includes the Demodulation Reference Signal (DMRS) to be used by the base station apparatus to demodulate the PUCCH and/or the PUSCH, and the Sounding Reference Signal or Sounding Reference Symbol (SRS) to be mainly used by the base station apparatus to estimate/measure an uplink channel state or a transmission timing. Moreover, the SRS include a Periodic SRS (P-SRS), which is transmitted periodically, or an Aperiodic SRS (A-SRS), which is transmitted when indicated by the base station apparatus, see [0185]. The terminal apparatus supports multiple types of subcarrier spacings, a subcarrier spacing narrower than 15 kHz (i.e., reduced subcarrier spacing), or a subcarrier spacing wider than 15 kHz (i.e., extended subcarrier spacing), see [0232]. The terminal apparatus supports the communication using the physical channel based on a first subcarrier spacing and a second subcarrier spacing, see [0233]. The missing/crossed out limitations will be discussed in view of Park.); and 
(The terminal apparatus supports multiple types of subcarrier spacings, a subcarrier spacing narrower than 15 kHz (i.e., reduced subcarrier spacing), or a subcarrier spacing wider than 15 kHz (i.e., extended subcarrier spacing), see [0232]. The terminal apparatus supports the communication using the physical channel based on a first subcarrier spacing and a second subcarrier spacing, see [0233]. The SRS include a Periodic SRS (P-SRS), which is transmitted periodically, or an Aperiodic SRS (A-SRS), which is transmitted when indicated by the base station apparatus, see [0185]. The missing/crossed out limitations will be discussed in view of Park.).
As noted above, Ouchi is silent about the aforementioned missing/crossed limitations of: (1) receiving an instruction for the UE to transmit sounding reference signals using the first transmission efficiency operating mode, (2) transmitting the sounding reference signals comprising at least the signal according to the first transmission efficiency operating mode.  
However, Park discloses the missing/crossed limitations comprising: (1) receiving an instruction for the UE to transmit sounding reference signals using the first transmission efficiency operating mode (The UE may transmit a capability signaling including information indicating whether to support (alternatively, implement) only enhanced periodic SRS transmission, or whether to support (alternatively, implement) only enhanced aperiodic SRS transmission, or whether to support both the enhanced periodic SRS transmission and the enhanced aperiodic SRS transmission in association with an RRC configuration message for enhanced periodic SRS/aperiodic SRS transmission to the base station. The base station may configure the UE to perform additional SRS transmission based on the capability signaling transmitted by the corresponding UE, see [0931]-[0932]. This technique is used for receiving, from the base station, an instruction for the UE to transmit sounding reference signals using the first transmission efficiency operating mode.), (2) transmitting the sounding reference signals comprising at least the signal according to the first transmission efficiency operating mode (FIG. 22 at S2260, the UE transmits the channel measurement result to the base station, see [0709]. This technique is used for transmitting the sounding reference signals according to the first transmission efficiency operating mode.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Ouchi’s method by adding the teachings of Park in order to make a more effective method by reducing complexity of UE implementation, see (Park, [0024].).
Claims 14, 15, 37, 58 are rejected under 35 U.S.C. 103 as being unpatentable over Ouchi et al. (US 20200296673, henceforth “Ouchi”) and in view of Xiao et al. (US 20120003941, henceforth “Xiao”), Piipponen et al. (US 11178615 B2, henceforth “Piipponen”) and further in view of  Baldemair et al. (US 20180302906, henceforth “Baldemair”).
Regarding claims 14, 37 and 58, Ouchi, Piipponen and Xiao teach all the claim limitations of claims 1, 24 and 47 respectively; and Ouchi further teaches wherein receiving the message indicating the first transmission efficiency operating mode or the second transmission efficiency operating mode comprises (The base station apparatus configures the frequency (carrier frequency) and subcarrier spacing for the operating band which is used by the terminal apparatus, based on the received capability information and the operating band supported by the terminal apparatus. Here, in a case that the operating band is associated with the subcarrier spacing, only the carrier frequency may be configured. The terminal apparatus corrects the maximum output power value for each uplink signal/uplink physical channel, based on the configured information and/or parameter, see [0233].):
receiving an indication that the UE is permitted to select one of the first transmission efficiency operating mode or the second transmission efficiency operating mode (The terminal apparatus supports multiple types of subcarrier spacings, a subcarrier spacing narrower than 15 kHz (i.e., reduced subcarrier spacing), or a subcarrier spacing wider than 15 kHz (i.e., extended subcarrier spacing). The terminal apparatus transmits capability information indicating the supported subcarrier spacings to the base station apparatus. The base station apparatus configures the frequency and subcarrier spacing corresponding to the operating band used by the terminal apparatus, based on the received capability information and the operating band supported by the terminal apparatus, see [0232]. The base station apparatus configures the frequency (carrier frequency) and subcarrier spacing for the operating band which is used by the terminal apparatus, based on the received capability information and the operating band supported by the terminal apparatus, see [0233]. This technique is used for receiving, from the base station, an indication that the UE is permitted to select one of the first transmission efficiency operating mode or the second transmission efficiency operating mode.); and 
selecting, based at least in part on the received indication, to transmit according to the first transmission efficiency operating mode (The terminal apparatus determines the MPR and A-MPR used to configure the uplink transmit power, based on the configured information. At that time, both the A-MPR for the operating band and the A-MPR corresponding to the subcarrier spacing may be determined, or the A-MPR for the subcarrier spacing corresponding to the operating band or configurable in the operating band may be determined, see [0232]. The missing/crossed out limitations will be discussed in view of Baldemair.),
wherein the signal is transmitted according to the selected first transmission efficiency operating mode (The terminal apparatus supports multiple types of subcarrier spacings, a subcarrier spacing narrower than 15 kHz (i.e., reduced subcarrier spacing), or a subcarrier spacing wider than 15 kHz (i.e., extended subcarrier spacing). The terminal apparatus transmits capability information indicating the supported subcarrier spacings to the base station apparatus. The base station apparatus configures the frequency and subcarrier spacing corresponding to the operating band used by the terminal apparatus, based on the received capability information and the operating band supported by the terminal apparatus. The terminal apparatus determines the MPR and A-MPR used to configure the uplink transmit power, based on the configured information, see [0232]. This technique is used for transmitting the signal according to the first transmission efficiency operating.).
As noted above, Ouchi is silent about the aforementioned missing/crossed limitations of: (1) selecting, based at least in part on the received indication, to transmit according to the first transmission efficiency operating mode.
However, Baldemair discloses the missing/crossed limitations comprising: (1) selecting, based at least in part on the received indication, to transmit according to the first transmission efficiency operating mode (FIG. 2 action 201, the wireless device 10 determines at least two waveform parameters. The wireless device 10 determines one or more sets of waveform parameters e.g. subcarrier spacing and MCS, which use e.g. filters, Fast Fourier Transforms (FFT), Local Oscillator, sampling rates, and/or Power amplifier settings with a low power consumption. Action 203, the radio network node 12 receives the indication and selects one or more waveform parameters taking the indication into account, see [0033]-[0038]. Action 206. The wireless device performs communication with applied selected one or more waveform parameters e.g. communicate using the adjusted settings or circuitries. As stated above the at least two waveform parameters may comprise one or more of: a frequency band, a numerology such as a width of a subcarrier spacing or length of a cyclic prefix, a maximum bandwidth, and a MCS, see [0039]-[0040].  This technique is used for selecting, by the UE, a subset of the set of resource blocks for transmission according to the first transmission efficiency operating mode based at least in part on the determining.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Ouchi’s method by adding the teachings of Baldemair in order to make a more effective method by improving power consumption at the wireless device or throughput during communication of the wireless device, see (Baldemair, [0019].).
Regarding claim 15, Ouchi, Piipponen, Xiao and Baldemair teach all the claim limitations of claim 14 above; and Ouchi further teaches wherein receiving the indication comprises: 
receiving the indication in a configuration, a scheduling grant, a semi- persistent layer 1 signaling, or a media access control (MAC) control element The terminal apparatus is configured with the resource relating to the DS by using higher layer signaling or the system information in the NX cell, the L1 signalling or L2 signalling (control information corresponding to the MAC CE), see [0148]. The PDCCH is used to notify a terminal apparatus (UE) and a relay station device (RN) of information on resource allocations of a Paging Channel (PCH) and DL-SCH, and HARQ information on the DL-SCH (DL HARQ). The PDCCH is also used to transmit an uplink scheduling grant and a sidelink scheduling grant, see [0151]. The RA-RNTI, C-RNTI, SPS C-RNTI, eIMTA-RNTI, TPC-PUCCH-RNTI, and TPC-PUSCH-RNTI are configured for the terminal apparatus from the base station apparatus via higher layer signaling, see [0165]. Semi-Persistent Scheduling (SPS) or Discontinuous Transmission (DRX) may be performed in the PCell, see [0415]. FIG. 5 and FIG. 6, higher layers includes a Medium Access Control (MAC) layer, a Radio Link Control (RLC) layer, a Packet Data Convergence Protocol (PDCP) layer, and a Radio Resource Control (RRC) layer, see [0418]. Various parameters may be configured by using higher layer signalling (RRC signalling, MAC CE). Further, the various parameters may be configured by using the PDCCH/EPDCCH, see [0433].).
Claims 16, 39, 60 are rejected under 35 U.S.C. 103 as being unpatentable over Ouchi et al. (US 20200296673, henceforth “Ouchi”) and in view of Xiao et al. (US 20120003941, henceforth “Xiao”), Piipponen et al. (US 11178615 B2, henceforth “Piipponen”)  and further in view of  LI et al. (US 20200163024, henceforth “LI”), Baldemair et al. (US 20180302906, henceforth “Baldemair”).
Regarding claims 16, 39 and 60, Ouchi, Piipponen and Xiao teach all the claim limitations of claims 1, 24 and 47; and Ouchi further teaches further comprising: 
identifying a frequency allocation for uplink transmission, the frequency allocation comprising a set of resource blocks (The “resource block” is defined by a given frequency domain constituted of a set of multiple subcarriers (e.g., 12 subcarriers) on a frequency axis and a domain constituted of a specific transmission time interval (TTI, slot, symbol), see [0025]. FIG. 1 and FIG. 2 illustrate the example in which Frequency-Division Multiplexing (FDM) and/or Time Division Multiplexing (TDM) are applied to different physical channels/physical signals. FIG. 3 is a diagram illustrating an example of a downlink and/or uplink radio frame configuration, see [0068]-[0083]. The A-MPR is determined based on of the component carrier bandwidth and an allocation position of the resource blocks (frequency position, frequency domain), and the modulation scheme, see [0222]. This technique is used for identifying a frequency allocation for uplink transmission by the UE, the frequency allocation comprising a set of resource blocks.); 
determining that a first power level associated with The terminal apparatus determines the MPR and A-MPR used to configure the uplink transmit power, based on the configured information. At that time, both the A-MPR for the operating band and the A-MPR corresponding to the subcarrier spacing may be determined, or the A-MPR for the subcarrier spacing corresponding to the operating band or configurable in the operating band may be determined. To be more specific, the A-MPR may be determined based on the operating band and/or the subcarrier spacing. The A-MPR may be determined based on at least the network signalling value corresponding to the operating band and/or subcarrier spacing. To be more specific, the maximum output power value of each uplink signal/uplink physical channel may be determined based on at least the operating band, the subcarrier spacing, and/or the network signalling value corresponding to the subcarrier spacing, see [0232]. The missing/crossed out limitations will be discussed in view of LI.); and 
 (The A-MPR is determined based on of the component carrier bandwidth and an allocation position of the resource block (frequency position, frequency domain), and the modulation scheme, see [0222].The terminal apparatus supports multiple types of subcarrier spacings, a subcarrier spacing narrower than 15 kHz (i.e., reduced subcarrier spacing), or a subcarrier spacing wider than 15 kHz (i.e., extended subcarrier spacing). The terminal apparatus transmits capability information indicating the supported subcarrier spacings to the base station apparatus…The base station apparatus configures the frequency and subcarrier spacing corresponding to the operating band used by the terminal apparatus, based on the received capability information and the operating band supported by the terminal apparatus, see [0232]. The missing/crossed out limitations will be discussed in view of Baldemair.).
As noted above, Ouchi is silent about the aforementioned missing/crossed limitations of: (1) determining that a first power level associated with using the first transmission efficiency operating mode for the frequency allocation is less than a second power level associated with using the second transmission efficiency operating mode for the frequency allocation, (2) selecting a subset of the set of resource blocks for transmission of the signal according to the first transmission efficiency operating mode based at least in part on the determining.
 However, LI discloses the missing/crossed limitations comprising: (1) determining that a power level associated with using the first transmission efficiency operating mode for the frequency allocation is less than a power associated with using the second transmission efficiency operating mode for the frequency allocation (The duration of each OFDM symbol is different when different numerologies are used. For example, the duration of each OFDM symbol at a subcarrier spacing of 30 kHz is half that of a subcarrier spacing of 15 kHz. Therefore, assuming that the PUCCHs with respective different numerologies use the same symbol number and the same physical resource block (PRB) number, the quantities of Resource Elements (REs) of the PUCCHs with respective different numerologies are the same, but the duration of the PUCCH at 30 kHz is only half of that at 15 kHz. If the UE transmits the PUCCH with the same power on each symbol, according to the formula W=P*t (W represents work, P represents power, t represents time), the larger the subcarrier spacing (SCS), the shorter the duration of the PUCCH, the smaller the signal energy received by the receiving end, and the smaller the energy for transmitting each bit of information, the worse the demodulation performance, see [0004]. This technique is used for determining that a power level associated with using the first transmission efficiency operating mode for the frequency allocation is less than a power associated with using the second transmission efficiency operating mode for the frequency allocation.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Ouchi’s method by adding the teachings of LI in order to make a more effective method by configuring the power adjustment parameter corresponding to the transmission parameter while maximizing total spectrum efficiency, see (LI, [0018], [0052], [0053].).
Baldemair discloses the missing/crossed limitations comprising: (2) selecting a subset of the set of resource blocks for transmission of the signal according to the first transmission efficiency operating mode based at least in part on the determining (FIG. 2 action 201, the wireless device 10 determines at least two waveform parameters. The wireless device 10 determines one or more sets of waveform parameters e.g. subcarrier spacing and MCS, which use e.g. filters, Fast Fourier Transforms (FFT), Local Oscillator, sampling rates, and/or Power amplifier settings with a low power consumption. Action 203, the radio network node 12 receives the indication and selects one or more waveform parameters taking the indication into account, see [0033]-[0038]. Action 206. The wireless device performs communication with applied selected one or more waveform parameters e.g. communicate using the adjusted settings or circuitries. As stated above the at least two waveform parameters may comprise one or more of: a frequency band, a numerology such as a width of a subcarrier spacing or length of a cyclic prefix, a maximum bandwidth, and a MCS, see [0039]-[0040].  This technique is used for selecting, by the UE, a subset of the set of resource blocks for transmission according to the first transmission efficiency operating mode based at least in part on the determining.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Ouchi’s method by adding the teachings of Baldemair in order to make a more effective method by improving power consumption at the wireless device or throughput during communication of the wireless device, see (Baldemair, [0019].).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED MONZUR MURSHID whose telephone number is (313)446-6560.  The examiner can normally be reached on Monday-Friday 8:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.M.M./Examiner, Art Unit 2411   

/DERRICK W FERRIS/Supervisory Patent Examiner, Art Unit 2411